 


114 HR 5538 PCS: Department of the Interior, Environment, and Related Agencies Appropriations Act, 2017
U.S. House of Representatives
2016-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 587
114th CONGRESS 2d Session 
H. R. 5538 
IN THE SENATE OF THE UNITED STATES 

September 6, 2016
Received; read twice and placed on the calendar

AN ACT 
Making appropriations for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2017, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of the Interior, environment, and related agencies for the fiscal year ending September 30, 2017, and for other purposes, namely:  IDepartment of the interior Bureau of land management Management of lands and resourcesFor necessary expenses for protection, use, improvement, development, disposal, cadastral surveying, classification, acquisition of easements and other interests in lands, and performance of other functions, including maintenance of facilities, as authorized by law, in the management of lands and their resources under the jurisdiction of the Bureau of Land Management, including the general administration of the Bureau, and assessment of mineral potential of public lands pursuant to section 1010(a) of Public Law 96–487 (16 U.S.C. 3150(a)), $1,081,922,000, to remain available until expended, including all such amounts as are collected from permit processing fees, as authorized but made subject to future appropriation by section 35(d)(3)(A)(i) of the Mineral Leasing Act (30 U.S.C. 191), except that amounts from permit processing fees may be used for any bureau-related expenses associated with the processing of oil and gas applications for permits to drill and related use of authorizations; of which $3,000,000 shall be available in fiscal year 2017 subject to a match by at least an equal amount by the National Fish and Wildlife Foundation for cost-shared projects supporting conservation of Bureau lands; and such funds shall be advanced to the Foundation as a lump-sum grant without regard to when expenses are incurred.In addition, $39,696,000 is for Mining Law Administration program operations, including the cost of administering the mining claim fee program, to remain available until expended, to be reduced by amounts collected by the Bureau and credited to this appropriation from mining claim maintenance fees and location fees that are hereby authorized for fiscal year 2017, so as to result in a final appropriation estimated at not more than $1,081,922,000, and $2,000,000, to remain available until expended, from communication site rental fees established by the Bureau for the cost of administering communication site activities. Land acquisitionFor expenses necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579, including administrative expenses and acquisition of lands or waters, or interests therein, $19,400,000, to be derived from the Land and Water Conservation Fund and to remain available until expended. Oregon and california grant landsFor expenses necessary for management, protection, and development of resources and for construction, operation, and maintenance of access roads, reforestation, and other improvements on the revested Oregon and California Railroad grant lands, on other Federal lands in the Oregon and California land-grant counties of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests therein, including existing connecting roads on or adjacent to such grant lands; $106,985,000, to remain available until expended: Provided, That 25 percent of the aggregate of all receipts during the current fiscal year from the revested Oregon and California Railroad grant lands is hereby made a charge against the Oregon and California land-grant fund and shall be transferred to the General Fund in the Treasury in accordance with the second paragraph of subsection (b) of title II of the Act of August 28, 1937 (43 U.S.C. 1181f). Range improvementsFor rehabilitation, protection, and acquisition of lands and interests therein, and improvement of Federal rangelands pursuant to section 401 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751), notwithstanding any other Act, sums equal to 50 percent of all moneys received during the prior fiscal year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315b, 315m) and the amount designated for range improvements from grazing fees and mineral leasing receipts from Bankhead-Jones lands transferred to the Department of the Interior pursuant to law, but not less than $10,000,000, to remain available until expended: Provided, That not to exceed $600,000 shall be available for administrative expenses. Service charges, deposits, and forfeituresFor administrative expenses and other costs related to processing application documents and other authorizations for use and disposal of public lands and resources, for costs of providing copies of official public land documents, for monitoring construction, operation, and termination of facilities in conjunction with use authorizations, and for rehabilitation of damaged property, such amounts as may be collected under Public Law 94–579 (43 U.S.C. 1701 et seq.), and under section 28 of the Mineral Leasing Act (30 U.S.C. 185), to remain available until expended: Provided, That notwithstanding any provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C. 1735(a)), any moneys that have been or will be received pursuant to that section, whether as a result of forfeiture, compromise, or settlement, if not appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C. 1735(c)), shall be available and may be expended under the authority of this Act by the Secretary to improve, protect, or rehabilitate any public lands administered through the Bureau of Land Management which have been damaged by the action of a resource developer, purchaser, permittee, or any unauthorized person, without regard to whether all moneys collected from each such action are used on the exact lands damaged which led to the action: Provided further, That any such moneys that are in excess of amounts needed to repair damage to the exact land for which funds were collected may be used to repair other damaged public lands. Miscellaneous trust fundsIn addition to amounts authorized to be expended under existing laws, there is hereby appropriated such amounts as may be contributed under section 307 of Public Law 94–579 (43 U.S.C. 1737), and such amounts as may be advanced for administrative costs, surveys, appraisals, and costs of making conveyances of omitted lands under section 211(b) of that Act (43 U.S.C. 1721(b)), to remain available until expended. Administrative provisionsThe Bureau of Land Management may carry out the operations funded under this Act by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities, including with States. Appropriations for the Bureau shall be available for purchase, erection, and dismantlement of temporary structures, and alteration and maintenance of necessary buildings and appurtenant facilities to which the United States has title; up to $100,000 for payments, at the discretion of the Secretary, for information or evidence concerning violations of laws administered by the Bureau; miscellaneous and emergency expenses of enforcement activities authorized or approved by the Secretary and to be accounted for solely on the Secretary's certificate, not to exceed $10,000: Provided, That notwithstanding Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative cost-sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share the cost of printing either in cash or in services, and the Bureau determines the cooperator is capable of meeting accepted quality standards: Provided further, That projects to be funded pursuant to a written commitment by a State government to provide an identified amount of money in support of the project may be carried out by the Bureau on a reimbursable basis. Appropriations herein made shall not be available for the destruction of healthy, unadopted, wild horses and burros in the care of the Bureau or its contractors or for the sale of wild horses and burros that results in their destruction for processing into commercial products: Provided further, That the Secretary shall approve any use of a right-of-way granted pursuant to the General Railroad Right-of-Way Act of 1875 (43 U.S.C. 934–939) if authorization of the use would have been considered under Department policy to be within the scope of a railroad's authority as of the day before the effective date of the Department's Solicitor's Opinion M–37025, issued on November 4, 2011. United states fish and wildlife service Resource managementFor necessary expenses of the United States Fish and Wildlife Service, as authorized by law, and for scientific and economic studies, general administration, and for the performance of other authorized functions related to such resources, $1,255,004,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until September 30, 2018: Provided, That not to exceed $14,411,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) (except for processing petitions, developing and issuing proposed and final regulations, and taking any other steps to implement actions described in subsection (c)(2)(A), (c)(2)(B)(i), or (c)(2)(B)(ii)), of which not to exceed $1,501,000 shall be used for any activity regarding the designation of critical habitat, pursuant to subsection (a)(3), excluding litigation support, for species listed pursuant to subsection (a)(1) prior to October 1, 2015; of which not to exceed $1,501,000 shall be used for any activity regarding petitions for species that are indigenous to the United States pursuant to subsections (b)(3)(A) and (b)(3)(B); and, of which not to exceed $1,504,000 shall be used for implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533) for species that are not indigenous to the United States. ConstructionFor construction, improvement, acquisition, or removal of buildings and other facilities required in the conservation, management, investigation, protection, and utilization of fish and wildlife resources, and the acquisition of lands and interests therein; $14,837,000, to remain available until expended. Land acquisitionFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the United States Fish and Wildlife Service, $50,300,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which, notwithstanding section 200306 of title 54, United States Code, not more than $10,000,000 shall be for land conservation partnerships authorized by the Highlands Conservation Act of 2004, including not to exceed $320,000 for administrative expenses: Provided, That none of the funds appropriated for specific land acquisition projects may be used to pay for any administrative overhead, planning or other management costs. Cooperative endangered species conservation fundFor expenses necessary to carry out section 6 of the Endangered Species Act of 1973 (16 U.S.C. 1535), $55,590,000, to remain available until expended, of which $24,790,000 is to be derived from the Cooperative Endangered Species Conservation Fund; and of which $30,800,000 is to be derived from the Land and Water Conservation Fund.North american wetlands conservation fundFor expenses necessary to carry out the provisions of the North American Wetlands Conservation Act (16 U.S.C. 4401 et seq.), $37,645,000, to remain available until expended. Neotropical migratory bird conservationFor expenses necessary to carry out the Neotropical Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), $3,910,000, to remain available until expended. Multinational species conservation fundFor expenses necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.), the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $11,061,000, to remain available until expended. State and tribal wildlife grantsFor wildlife conservation grants to States and to the District of Columbia, Puerto Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands, American Samoa, and Indian tribes under the provisions of the Fish and Wildlife Act of 1956 and the Fish and Wildlife Coordination Act, for the development and implementation of programs for the benefit of wildlife and their habitat, including species that are not hunted or fished, $62,571,000, to remain available until expended: Provided, That of the amount provided herein, $4,334,000 is for a competitive grant program for Indian tribes not subject to the remaining provisions of this appropriation: Provided further, That $7,237,000 is for a competitive grant program to implement approved plans for States, territories, and other jurisdictions and at the discretion of affected States, the regional Associations of fish and wildlife agencies, not subject to the remaining provisions of this appropriation: Provided further, That the Secretary shall, after deducting $11,571,000 and administrative expenses, apportion the amount provided herein in the following manner: (1) to the District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal to not more than one-half of 1 percent thereof; and (2) to Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each a sum equal to not more than one-fourth of 1 percent thereof: Provided further, That the Secretary shall apportion the remaining amount in the following manner: (1) one-third of which is based on the ratio to which the land area of such State bears to the total land area of all such States; and (2) two-thirds of which is based on the ratio to which the population of such State bears to the total population of all such States: Provided further, That the amounts apportioned under this paragraph shall be adjusted equitably so that no State shall be apportioned a sum which is less than 1 percent of the amount available for apportionment under this paragraph for any fiscal year or more than 5 percent of such amount: Provided further, That the Federal share of planning grants shall not exceed 75 percent of the total costs of such projects and the Federal share of implementation grants shall not exceed 65 percent of the total costs of such projects: Provided further, That the non-Federal share of such projects may not be derived from Federal grant programs: Provided further, That any amount apportioned in 2017 to any State, territory, or other jurisdiction that remains unobligated as of September 30, 2018, shall be reapportioned, together with funds appropriated in 2019, in the manner provided herein. Administrative provisionsThe United States Fish and Wildlife Service may carry out the operations of Service programs by direct expenditure, contracts, grants, cooperative agreements and reimbursable agreements with public and private entities. Appropriations and funds available to the United States Fish and Wildlife Service shall be available for repair of damage to public roads within and adjacent to reservation areas caused by operations of the Service; options for the purchase of land at not to exceed $1 for each option; facilities incident to such public recreational uses on conservation areas as are consistent with their primary purpose; and the maintenance and improvement of aquaria, buildings, and other facilities under the jurisdiction of the Service and to which the United States has title, and which are used pursuant to law in connection with management, and investigation of fish and wildlife resources: Provided, That notwithstanding 44 U.S.C. 501, the Service may, under cooperative cost sharing and partnership arrangements authorized by law, procure printing services from cooperators in connection with jointly produced publications for which the cooperators share at least one-half the cost of printing either in cash or services and the Service determines the cooperator is capable of meeting accepted quality standards: Provided further, That the Service may accept donated aircraft as replacements for existing aircraft: Provided further, That notwithstanding 31 U.S.C. 3302, all fees collected for non-toxic shot review and approval shall be deposited under the heading United States Fish and Wildlife Service—Resource Management and shall be available to the Secretary, without further appropriation, to be used for expenses of processing of such non-toxic shot type or coating applications and revising regulations as necessary, and shall remain available until expended: Provided further, that none of the funds made available to the Service by this Act may be used to close or otherwise terminate operations of any of the 90 units of the National Fish Hatchery System. National park service Operation of the national park systemFor expenses necessary for the management, operation, and maintenance of areas and facilities administered by the National Park Service and for the general administration of the National Park Service, $2,435,047,000 (increased by $2,500,000), of which $10,032,000 for planning and interagency coordination in support of Everglades restoration and $134,461,000 for maintenance, repair, or rehabilitation projects for constructed assets shall remain available until September 30, 2018: Provided, That funds appropriated under this heading in this Act are available for the purposes of section 5 of Public Law 95–348. National recreation and preservationFor expenses necessary to carry out recreation programs, natural programs, cultural programs, heritage partnership programs, environmental compliance and review, international park affairs, and grant administration, not otherwise provided for, $62,632,000. Historic preservation fundFor expenses necessary in carrying out the National Historic Preservation Act (division A of subtitle III of title 54, United States Code), $78,410,000 (increased by $1,000,000) (increased by $2,000,000) (increased by $2,000,000), to be derived from the Historic Preservation Fund and to remain available until September 30, 2018, of which $5,000,000 shall be for Save America’s Treasures grants for preservation of national significant sites, structures, and artifacts as authorized by section 7303 of the Omnibus Public Land Management Act of 2009 (54 U.S.C. 3089): Provided, That an individual Save America’s Treasures grant shall be matched by non-Federal funds: Provided further, That individual projects shall only be eligible for one grant: Provided further, That all projects to be funded shall be approved by the Secretary of the Interior in consultation with the House and Senate Committees on Appropriations: Provided further, That of the funds provided for the Historic Preservation Fund, $500,000 is for competitive grants for the survey and nomination of properties to the National Register of Historic Places and as National Historic Landmarks associated with communities currently underrepresented, as determined by the Secretary, $11,000,000 (increased by $2,000,000) is for competitive grants to preserve the sites and stories of the Civil Rights movement, and $3,000,000 (increased by $2,000,000) is for grants to Historically Black Colleges and Universities: Provided further, That such competitive grants shall be made without imposing the matching requirements in section 302902(b)(3) of title 54, United States Code to States and Indian tribes as defined in chapter 3003 of such title, Native Hawaiian organizations, local governments, including Certified Local Governments, and nonprofit organizations. ConstructionFor construction, improvements, repair, or replacement of physical facilities, and compliance and planning for programs and areas administered by the National Park Service, $215,707,000, to remain available until expended: Provided, That notwithstanding any other provision of law, for any project initially funded in fiscal year 2017 with a future phase indicated in the National Park Service 5–Year Line Item Construction Plan, a single procurement may be issued which includes the full scope of the project: Provided further, That the solicitation and contract shall contain the clause availability of funds found at 48 CFR 52.232–18: Provided further, That National Park Service Donations, Park Concessions Franchise Fees, and Recreation Fees may be made available for the cost of adjustments and changes within the original scope of effort for projects funded by the National Park Service Construction appropriation: Provided further, That the Secretary of the Interior shall consult with the Committees on Appropriations, in accordance with current reprogramming thresholds, prior to making any charges authorized by this section. Land and water conservation fund(rescission)The contract authority provided for fiscal year 2017 by section 200308 of title 54, United States Code, is rescinded. Land acquisition and state assistanceFor expenses necessary to carry out chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of lands or waters, or interest therein, in accordance with the statutory authority applicable to the National Park Service, $128,752,000, to be derived from the Land and Water Conservation Fund and to remain available until expended, of which $80,000,000 is for the State assistance program and of which $10,000,000 shall be for the American Battlefield Protection Program grants as authorized by chapter 3081 of title 54, United States Code.Centennial challengeFor expenses necessary to carry out the provisions of section 101701 of title 54, United States Code, relating to challenge cost share agreements, $30,000,000, to remain available until expended, for Centennial Challenge projects and programs: Provided, That not less than 50 percent of the total cost of each project or program shall be derived from non-Federal sources in the form of donated cash, assets, or a pledge of donation guaranteed by an irrevocable letter of credit. Administrative provisions (including transfer of funds)In addition to other uses set forth in section 101917(c)(2) of title 54, United States Code, franchise fees credited to a sub-account shall be available for expenditure by the Secretary, without further appropriation, for use at any unit within the National Park System to extinguish or reduce liability for Possessory Interest or leasehold surrender interest. Such funds may only be used for this purpose to the extent that the benefitting unit anticipated franchise fee receipts over the term of the contract at that unit exceed the amount of funds used to extinguish or reduce liability. Franchise fees at the benefitting unit shall be credited to the sub-account of the originating unit over a period not to exceed the term of a single contract at the benefitting unit, in the amount of funds so expended to extinguish or reduce liability.For the costs of administration of the Land and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National Park Service may retain up to 3 percent of the amounts which are authorized to be disbursed under such section, such retained amounts to remain available until expended.National Park Service funds may be transferred to the Federal Highway Administration (FHWA), Department of Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may include a reasonable amount for FHWA administrative support costs. United states geological survey Surveys, investigations, and researchFor expenses necessary for the United States Geological Survey to perform surveys, investigations, and research covering topography, geology, hydrology, biology, and the mineral and water resources of the United States, its territories and possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340; classify lands as to their mineral and water resources; give engineering supervision to power permittees and Federal Energy Regulatory Commission licensees; administer the minerals exploration program (30 U.S.C. 641); conduct inquiries into the economic conditions affecting mining and materials processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and related purposes as authorized by law; and to publish and disseminate data relative to the foregoing activities; $1,080,006,000, to remain available until September 30, 2018; of which $63,637,189 shall remain available until expended for satellite operations; and of which $7,280,000 shall be available until expended for deferred maintenance and capital improvement projects that exceed $100,000 in cost: Provided, That none of the funds provided for the ecosystem research activity shall be used to conduct new surveys on private property, unless specifically authorized in writing by the property owner: Provided further, That no part of this appropriation shall be used to pay more than one-half the cost of topographic mapping or water resources data collection and investigations carried on in cooperation with States and municipalities. Administrative provisionsFrom within the amount appropriated for activities of the United States Geological Survey such sums as are necessary shall be available for contracting for the furnishing of topographic maps and for the making of geophysical or other specialized surveys when it is administratively determined that such procedures are in the public interest; construction and maintenance of necessary buildings and appurtenant facilities; acquisition of lands for gauging stations and observation wells; expenses of the United States National Committee for Geological Sciences; and payment of compensation and expenses of persons employed by the Survey duly appointed to represent the United States in the negotiation and administration of interstate compacts: Provided, That activities funded by appropriations herein made may be accomplished through the use of contracts, grants, or cooperative agreements as defined in section 6302 of title 31, United States Code: Provided further, That the United States Geological Survey may enter into contracts or cooperative agreements directly with individuals or indirectly with institutions or nonprofit organizations, without regard to 41 U.S.C. 6101, for the temporary or intermittent services of students or recent graduates, who shall be considered employees for the purpose of chapters 57 and 81 of title 5, United States Code, relating to compensation for travel and work injuries, and chapter 171 of title 28, United States Code, relating to tort claims, but shall not be considered to be Federal employees for any other purposes. Bureau of ocean energy management Ocean energy managementFor expenses necessary for granting leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf and approving operations related thereto, as authorized by law; for environmental studies, as authorized by law; for implementing other laws and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $169,306,000, of which $74,362,000, is to remain available until September 30, 2018, and of which $94,944,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Ocean Energy Management pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2017 appropriation estimated at not more than $74,362,000: Provided further, That not to exceed $3,000 shall be available for reasonable expenses related to promoting volunteer beach and marine cleanup activities. Bureau of safety and environmental enforcement Offshore safety and environmental enforcement(Including Rescission of Funds)For expenses necessary for the regulation of operations related to leases, easements, rights-of-way and agreements for use for oil and gas, other minerals, energy, and marine-related purposes on the Outer Continental Shelf, as authorized by law; for enforcing and implementing laws and regulations as authorized by law and to the extent provided by Presidential or Secretarial delegation; and for matching grants or cooperative agreements, $136,968,000, of which $93,438,000 is to remain available until September 30, 2018, and of which $43,530,000 is to remain available until expended: Provided, That this total appropriation shall be reduced by amounts collected by the Secretary and credited to this appropriation from additions to receipts resulting from increases to lease rental rates in effect on August 5, 1993, and from cost recovery fees from activities conducted by the Bureau of Safety and Environmental Enforcement pursuant to the Outer Continental Shelf Lands Act, including studies, assessments, analysis, and miscellaneous administrative activities: Provided further, That the sum herein appropriated shall be reduced as such collections are received during the fiscal year, so as to result in a final fiscal year 2017 appropriation estimated at not more than $93,438,000.For an additional amount, $53,000,000, to remain available until expended, to be reduced by amounts collected by the Secretary and credited to this appropriation, which shall be derived from non-refundable inspection fees collected in fiscal year 2017, as provided in this Act: Provided, That to the extent that amounts realized from such inspection fees exceed $53,000,000, the amounts realized in excess of $53,000,000 shall be credited to this appropriation and remain available until expended: Provided further, That for fiscal year 2017, not less than 50 percent of the inspection fees expended by the Bureau of Safety and Environmental Enforcement will be used to fund personnel and mission-related costs to expand capacity and expedite the orderly development, subject to environmental safeguards, of the Outer Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), including the review of applications for permits to drill.Of the unobligated balances available for this account, $20,000,000 are permanently rescinded. Oil spill researchFor necessary expenses to carry out title I, section 1016, title IV, sections 4202 and 4303, title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990, $14,899,000, which shall be derived from the Oil Spill Liability Trust Fund, to remain available until expended. Office of surface mining reclamation and enforcement Regulation and technologyFor necessary expenses to carry out the provisions of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $119,300,000, to remain available until September 30, 2018: Provided, That appropriations for the Office of Surface Mining Reclamation and Enforcement may provide for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, for costs to review, administer, and enforce permits issued by the Office pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257), $40,000, to remain available until expended: Provided, That fees assessed and collected by the Office pursuant to such section 507 shall be credited to this account as discretionary offsetting collections, to remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as collections are received during the fiscal year, so as to result in a fiscal year 2017 appropriation estimated at not more than $119,300,000. Abandoned mine reclamation fundFor necessary expenses to carry out title IV of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, $27,303,000, to be derived from receipts of the Abandoned Mine Reclamation Fund and to remain available until expended: Provided, That pursuant to Public Law 97–365, the Department of the Interior is authorized to use up to 20 percent from the recovery of the delinquent debt owed to the United States Government to pay for contracts to collect these debts: Provided further, That funds made available under title IV of Public Law 95–87 may be used for any required non-Federal share of the cost of projects funded by the Federal Government for the purpose of environmental restoration related to treatment or abatement of acid mine drainage from abandoned mines: Provided further, That such projects must be consistent with the purposes and priorities of the Surface Mining Control and Reclamation Act: Provided further, That amounts provided under this heading may be used for the travel and per diem expenses of State and tribal personnel attending Office of Surface Mining Reclamation and Enforcement sponsored training.In addition, $90,000,000 (increased by $15,000,000), to remain available until expended, for grants to States for reclamation of abandoned mine lands and other related activities in accordance with the terms and conditions in the report accompanying this Act: Provided, That such additional amount shall be used for economic and community development in conjunction with the priorities in section 403(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)): Provided further, That of such additional amount, $75,000,000 shall be distributed in equal amounts to the 3 Appalachian States with the greatest amount of unfunded needs to meet the priorities described in paragraphs (1) and (2) of such section, and $15,000,000 (increased by $15,000,000) shall be distributed in equal amounts to the 3 Appalachian States with the subsequent greatest amount of unfunded needs to meet such priorities: Provided further, That such additional amount shall be allocated to States within 60 days after the date of enactment of this Act. Bureau of indian affairs and bureau of indian education Operation of indian programs (including transfer of funds)For expenses necessary for the operation of Indian programs, as authorized by law, including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et seq.), the Education Amendments of 1978 (25 U.S.C. 2001–2019), and the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), $2,335,635,000 (increased by $1,500,000), to remain available until September 30, 2018, except as otherwise provided herein; of which not to exceed $8,500 may be for official reception and representation expenses; of which not to exceed $74,773,000 shall be for welfare assistance payments: Provided, That in cases of designated Federal disasters, the Secretary may exceed such cap, from the amounts provided herein, to provide for disaster relief to Indian communities affected by the disaster: Provided further, That federally recognized Indian tribes and tribal organizations of federally recognized Indian tribes may use their tribal priority allocations for unmet welfare assistance costs: Provided further, That not to exceed $652,282,000 for school operations costs of Bureau-funded schools and other education programs shall become available on July 1, 2017, and shall remain available until September 30, 2018: Provided further, That not to exceed $48,815,000 (increased by $1,500,000) shall remain available until expended for housing improvement, road maintenance, attorney fees, litigation support, land records improvement, and the Navajo-Hopi Settlement Program: Provided further, That notwithstanding any other provision of law, including but not limited to the Indian Self-Determination Act of 1975 (25 U.S.C. 450f et seq.) and section 1128 of the Education Amendments of 1978 (25 U.S.C. 2008), not to exceed $75,335,000 within and only from such amounts made available for school operations shall be available for administrative cost grants associated with grants approved prior to July 1, 2017: Provided further, That any forestry funds allocated to a federally recognized tribe which remain unobligated as of September 30, 2018, may be transferred during fiscal year 2019 to an Indian forest land assistance account established for the benefit of the holder of the funds within the holder's trust fund account: Provided further, That any such unobligated balances not so transferred shall expire on September 30, 2019: Provided further, That in order to enhance the safety of Bureau field employees, the Bureau may use funds to purchase uniforms or other identifying articles of clothing for personnel.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Bureau of Indian Affairs for fiscal year 2017, such sums as may be necessary, which shall be available for obligation through September 30, 2018: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Construction (including transfer of funds)For construction, repair, improvement, and maintenance of irrigation and power systems, buildings, utilities, and other facilities, including architectural and engineering services by contract; acquisition of lands, and interests in lands; and preparation of lands for farming, and for construction of the Navajo Indian Irrigation Project pursuant to Public Law 87–483, $197,017,000, to remain available until expended: Provided, That such amounts as may be available for the construction of the Navajo Indian Irrigation Project may be transferred to the Bureau of Reclamation: Provided further, That not to exceed 6 percent of contract authority available to the Bureau of Indian Affairs from the Federal Highway Trust Fund may be used to cover the road program management costs of the Bureau: Provided further, That any funds provided for the Safety of Dams program pursuant to 25 U.S.C. 13 shall be made available on a nonreimbursable basis: Provided further, That for fiscal year 2017, in implementing new construction, replacement facilities construction, or facilities improvement and repair project grants in excess of $100,000 that are provided to grant schools under Public Law 100–297, the Secretary of the Interior shall use the Administrative and Audit Requirements and Cost Principles for Assistance Programs contained in 43 CFR part 12 as the regulatory requirements: Provided further, That such grants shall not be subject to section 12.61 of 43 CFR; the Secretary and the grantee shall negotiate and determine a schedule of payments for the work to be performed: Provided further, That in considering grant applications, the Secretary shall consider whether such grantee would be deficient in assuring that the construction projects conform to applicable building standards and codes and Federal, tribal, or State health and safety standards as required by 25 U.S.C. 2005(b), with respect to organizational and financial management capabilities: Provided further, That if the Secretary declines a grant application, the Secretary shall follow the requirements contained in 25 U.S.C. 2504(f): Provided further, That any disputes between the Secretary and any grantee concerning a grant shall be subject to the disputes provision in 25 U.S.C. 2507(e): Provided further, That in order to ensure timely completion of construction projects, the Secretary may assume control of a project and all funds related to the project, if, within 18 months of the date of enactment of this Act, any grantee receiving funds appropriated in this Act or in any prior Act, has not completed the planning and design phase of the project and commenced construction: Provided further, That this appropriation may be reimbursed from the Office of the Special Trustee for American Indians appropriation for the appropriate share of construction costs for space expansion needed in agency offices to meet trust reform implementation. Indian land and water claim settlements and miscellaneous payments to indiansFor payments and necessary administrative expenses for implementation of Indian land and water claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 111–11, and 111–291, and for implementation of other land and water rights settlements, $49,025,000, to remain available until expended. Indian guaranteed loan program accountFor the cost of guaranteed loans and insured loans, $8,757,000, of which $1,182,000 is for administrative expenses, as authorized by the Indian Financing Act of 1974: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize total loan principal, any part of which is to be guaranteed or insured, not to exceed $120,050,595. Administrative provisionsThe Bureau of Indian Affairs may carry out the operation of Indian programs by direct expenditure, contracts, cooperative agreements, compacts, and grants, either directly or in cooperation with States and other organizations.Notwithstanding 25 U.S.C. 15, the Bureau of Indian Affairs may contract for services in support of the management, operation, and maintenance of the Power Division of the San Carlos Irrigation Project.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Affairs for central office oversight and Executive Direction and Administrative Services (except executive direction and administrative services funding for Tribal Priority Allocations, regional offices, and facilities operations and maintenance) shall be available for contracts, grants, compacts, or cooperative agreements with the Bureau of Indian Affairs under the provisions of the Indian Self-Determination Act or the Tribal Self-Governance Act of 1994 (Public Law 103–413).In the event any tribe returns appropriations made available by this Act to the Bureau of Indian Affairs, this action shall not diminish the Federal Government's trust responsibility to that tribe, or the government-to-government relationship between the United States and that tribe, or that tribe's ability to access future appropriations.Notwithstanding any other provision of law, no funds available to the Bureau of Indian Education, other than the amounts provided herein for assistance to public schools under 25 U.S.C. 452 et seq., shall be available to support the operation of any elementary or secondary school in the State of Alaska.No funds available to the Bureau of Indian Education shall be used to support expanded grades for any school or dormitory beyond the grade structure in place or approved by the Secretary of the Interior at each school in the Bureau of Indian Education school system as of October 1, 1995, except that the Secretary of the Interior may waive this prohibition to support expansion of up to one additional grade when the Secretary determines such waiver is needed to support accomplishment of the mission of the Bureau of Indian Education. Appropriations made available in this or any prior Act for schools funded by the Bureau shall be available, in accordance with the Bureau's funding formula, only to the schools in the Bureau school system as of September 1, 1996, and to any school or school program that was reinstated in fiscal year 2012. Funds made available under this Act may not be used to establish a charter school at a Bureau-funded school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a charter school that is in existence on the date of the enactment of this Act and that has operated at a Bureau-funded school before September 1, 1999, may continue to operate during that period, but only if the charter school pays to the Bureau a pro rata share of funds to reimburse the Bureau for the use of the real and personal property (including buses and vans), the funds of the charter school are kept separate and apart from Bureau funds, and the Bureau does not assume any obligation for charter school programs of the State in which the school is located if the charter school loses such funding. Employees of Bureau-funded schools sharing a campus with a charter school and performing functions related to the charter school's operation and employees of a charter school shall not be treated as Federal employees for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of law, including section 113 of title I of appendix C of Public Law 106–113, if in fiscal year 2003 or 2004 a grantee received indirect and administrative costs pursuant to a distribution formula based on section 5(f) of Public Law 101–301, the Secretary shall continue to distribute indirect and administrative cost funds to such grantee using the section 5(f) distribution formula.Funds available under this Act may not be used to establish satellite locations of schools in the Bureau school system as of September 1, 1996, except that the Secretary may waive this prohibition in order for an Indian tribe to provide language and cultural immersion educational programs for non-public schools located within the jurisdictional area of the tribal government which exclusively serve tribal members, do not include grades beyond those currently served at the existing Bureau-funded school, provide an educational environment with educator presence and academic facilities comparable to the Bureau-funded school, comply with all applicable Tribal, Federal, or State health and safety standards, and the Americans with Disabilities Act, and demonstrate the benefits of establishing operations at a satellite location in lieu of incurring extraordinary costs, such as for transportation or other impacts to students such as those caused by busing students extended distances: Provided, That no funds available under this Act may be used to fund operations, maintenance, rehabilitation, construction or other facilities-related costs for such assets that are not owned by the Bureau: Provided further, That the term satellite school means a school location physically separated from the existing Bureau school by more than 50 miles but that forms part of the existing school in all other respects. Departmental offices Office of the secretary Departmental operationsFor necessary expenses for management of the Department of the Interior, including the collection and disbursement of royalties, fees, and other mineral revenue proceeds, and for grants and cooperative agreements, as authorized by law, $749,422,000 (reduced by $2,500,000) (reduced by $1,000,000) (reduced by $2,000,000) (reduced by $2,000,000), to remain available until September 30, 2018; of which not to exceed $15,000 may be for official reception and representation expenses; and of which up to $1,000,000 shall be available for workers compensation payments and unemployment compensation payments associated with the orderly closure of the United States Bureau of Mines; and of which $10,000,000 for the Office of Valuation Services is to be derived from the Land and Water Conservation Fund and shall remain available until expended; and of which $38,300,000 shall remain available until expended for the purpose of mineral revenue management activities: Provided, That notwithstanding any other provision of law, $15,000 under this heading shall be available for refunds of overpayments in connection with certain Indian leases in which the Secretary concurred with the claimed refund due, to pay amounts owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous payments.Administrative provisionsFor fiscal year 2017, up to $400,000 of the payments authorized by the Act of October 20, 1976 (31 U.S.C. 6901–6907) may be retained for administrative expenses of the Payments in Lieu of Taxes Program: Provided, That no payment shall be made pursuant to that Act to otherwise eligible units of local government if the computed amount of the payment is less than $100: Provided further, That the Secretary may reduce the payment authorized by 31 U.S.C. 6901–6907 for an individual county by the amount necessary to correct prior year overpayments to that county: Provided further, That the amount needed to correct a prior year underpayment to an individual county shall be paid from any reductions for overpayments to other counties and the amount necessary to cover any remaining underpayment is hereby appropriated and shall be paid to individual counties: Provided further, That of the total amount made available by this title for Office of the Secretary—Departmental Operations, $480,000,000 shall be available to the Secretary of the Interior for fiscal year 2017 for payments in lieu of taxes under chapter 69 of title 31, United States Code. Insular affairs Assistance to territoriesFor expenses necessary for assistance to territories under the jurisdiction of the Department of the Interior and other jurisdictions identified in section 104(e) of Public Law 108–188, $86,976,000, of which: (1) $77,528,000 shall remain available until expended for territorial assistance, including general technical assistance, maintenance assistance, disaster assistance, coral reef initiative activities, and brown tree snake control and research; grants to the judiciary in American Samoa for compensation and expenses, as authorized by law (48 U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to current local revenues, for construction and support of governmental functions; grants to the Government of the Virgin Islands as authorized by law; grants to the Government of Guam, as authorized by law; and grants to the Government of the Northern Mariana Islands as authorized by law (Public Law 94–241; 90 Stat. 272); and (2) $9,448,000 shall be available until September 30, 2018, for salaries and expenses of the Office of Insular Affairs: Provided, That all financial transactions of the territorial and local governments herein provided for, including such transactions of all agencies or instrumentalities established or used by such governments, may be audited by the Government Accountability Office, at its discretion, in accordance with chapter 35 of title 31, United States Code: Provided further, That Northern Mariana Islands Covenant grant funding shall be provided according to those terms of the Agreement of the Special Representatives on Future United States Financial Assistance for the Northern Mariana Islands approved by Public Law 104–134: Provided further, That the funds for the program of operations and maintenance improvement are appropriated to institutionalize routine operations and maintenance improvement of capital infrastructure with territorial participation and cost sharing to be determined by the Secretary based on the grantee's commitment to timely maintenance of its capital assets: Provided further, That any appropriation for disaster assistance under this heading in this Act or previous appropriations Acts may be used as non-Federal matching funds for the purpose of hazard mitigation grants provided pursuant to section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c). Compact of free associationFor grants and necessary expenses, $3,318,000, to remain available until expended, as provided for in sections 221(a)(2) and 233 of the Compact of Free Association for the Republic of Palau; and section 221(a)(2) of the Compacts of Free Association for the Government of the Republic of the Marshall Islands and the Federated States of Micronesia, as authorized by Public Law 99–658 and Public Law 108–188. Administrative provisions (including transfer of funds)At the request of the Governor of Guam, the Secretary may transfer discretionary funds or mandatory funds provided under section 104(e) of Public Law 108–188 and Public Law 104–134, that are allocated for Guam, to the Secretary of Agriculture for the subsidy cost of direct or guaranteed loans, plus not to exceed three percent of the amount of the subsidy transferred for the cost of loan administration, for the purposes authorized by the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act for construction and repair projects in Guam, and such funds shall remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such loans or loan guarantees may be made without regard to the population of the area, credit elsewhere requirements, and restrictions on the types of eligible entities under the Rural Electrification Act of 1936 and section 306(a)(1) of the Consolidated Farm and Rural Development Act: Provided further, That any funds transferred to the Secretary of Agriculture shall be in addition to funds otherwise made available to make or guarantee loans under such authorities. Office of the solicitor Salaries and expensesFor necessary expenses of the Office of the Solicitor, $65,800,000. Office of inspector general Salaries and expensesFor necessary expenses of the Office of Inspector General, $50,047,000. Office of the special trustee for american indians Federal trust programs (including transfer of funds)For the operation of trust programs for Indians by direct expenditure, contracts, cooperative agreements, compacts, and grants, $139,029,000, to remain available until expended, of which not to exceed $18,688,000 from this or any other Act, may be available for historical accounting: Provided, That funds for trust management improvements and litigation support may, as needed, be transferred to or merged with the Bureau of Indian Affairs and Bureau of Indian Education, Operation of Indian Programs account; the Office of the Solicitor, Salaries and Expenses account; and the Office of the Secretary, Departmental Operations account: Provided further, That funds made available through contracts or grants obligated during fiscal year 2017, as authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 450 et seq.), shall remain available until expended by the contractor or grantee: Provided further, That notwithstanding any other provision of law, the Secretary shall not be required to provide a quarterly statement of performance for any Indian trust account that has not had activity for at least 15 months and has a balance of $15 or less: Provided further, That the Secretary shall issue an annual account statement and maintain a record of any such accounts and shall permit the balance in each such account to be withdrawn upon the express written request of the account holder: Provided further, That not to exceed $50,000 is available for the Secretary to make payments to correct administrative errors of either disbursements from or deposits to Individual Indian Money or Tribal accounts after September 30, 2002: Provided further, That erroneous payments that are recovered shall be credited to and remain available in this account for this purpose: Provided further, That the Secretary shall not be required to reconcile Special Deposit Accounts with a balance of less than $500 unless the Office of the Special Trustee receives proof of ownership from a Special Deposit Accounts claimant: Provided further, That notwithstanding section 102 of the American Indian Trust Fund Management Reform Act of 1994 (Public Law 103–412) or any other provision of law, the Secretary may aggregate the trust accounts of individuals whose whereabouts are unknown for a continuous period of at least five years and shall not be required to generate periodic statements of performance for the individual accounts: Provided further, That with respect to the eighth proviso, the Secretary shall continue to maintain sufficient records to determine the balance of the individual accounts, including any accrued interest and income, and such funds shall remain available to the individual account holders. Department-wide programs Wildland fire management (including transfers of funds)For necessary expenses for fire preparedness, fire suppression operations, fire science and research, emergency rehabilitation, fuels management activities, and rural fire assistance by the Department of the Interior, $851,945,000, to remain available until expended, of which not to exceed $10,000,000 shall be for the renovation or construction of fire facilities: Provided, That such funds are also available for repayment of advances to other appropriation accounts from which funds were previously transferred for such purposes: Provided further, That of the funds provided $180,000,000 is for hazardous fuels management activities: Provided further, That of the funds provided $20,470,000 is for burned area rehabilitation: Provided further, That persons hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging without cost from funds available from this appropriation: Provided further, That notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the Department of the Interior for fire protection rendered pursuant to 42 U.S.C. 1856 et seq., protection of United States property, may be credited to the appropriation from which funds were expended to provide that protection, and are available without fiscal year limitation: Provided further, That using the amounts designated under this title of this Act, the Secretary of the Interior may enter into procurement contracts, grants, or cooperative agreements, for fuels management and resilient landscapes activities, and for training and monitoring associated with such fuels management and resilient landscapes activities, on Federal land, or on adjacent non-Federal land for activities that benefit resources on Federal land: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That notwithstanding requirements of the Competition in Contracting Act, the Secretary, for purposes of fuels management and resilient landscapes activities, may obtain maximum practicable competition among: (1) local private, nonprofit, or cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps (Public Law 109–154), or related partnerships with State, local, or nonprofit youth groups; (3) small or micro-businesses; or (4) other entities that will hire or train locally a significant percentage, defined as 50 percent or more, of the project workforce to complete such contracts: Provided further, That in implementing this section, the Secretary shall develop written guidance to field units to ensure accountability and consistent application of the authorities provided herein: Provided further, That funds appropriated under this heading may be used to reimburse the United States Fish and Wildlife Service and the National Marine Fisheries Service for the costs of carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) to consult and conference, as required by section 7 of such Act, in connection with wildland fire management activities: Provided further, That the Secretary of the Interior may use wildland fire appropriations to enter into leases of real property with local governments, at or below fair market value, to construct capitalized improvements for fire facilities on such leased properties, including but not limited to fire guard stations, retardant stations, and other initial attack and fire support facilities, and to make advance payments for any such lease or for construction activity associated with the lease: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That funds provided for wildfire suppression shall be available for support of Federal emergency response actions: Provided further, That funds appropriated under this heading shall be available for assistance to or through the Department of State in connection with forest and rangeland research, technical information, and assistance in foreign countries, and, with the concurrence of the Secretary of State, shall be available to support forestry, wildland fire management, and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States and international organizations. Flame wildfire suppression reserve fund(including transfer of funds)For necessary expenses for large fire suppression operations of the Department of the Interior and as a reserve fund for suppression and Federal emergency response activities, $92,000,000, to remain available until expended: Provided, That such amounts are only available for transfer to the Wildland Fire Management account following a declaration by the Secretary in accordance with section 502 of the FLAME Act of 2009 (43 U.S.C. 1748a). Central hazardous materials fundFor necessary expenses of the Department of the Interior and any of its component offices and bureaus for the response action, including associated activities, performed pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), $10,010,000, to remain available until expended.Natural resource damage assessment and restoration Natural resource damage assessment fundTo conduct natural resource damage assessment, restoration activities, and onshore oil spill preparedness by the Department of the Interior necessary to carry out the provisions of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and subchapter II of chapter 1007 of title 54, United States Code, $7,767,000, to remain available until expended. Working capital fundFor the operation and maintenance of a departmental financial and business management system, information technology improvements of general benefit to the Department, cybersecurity, and the consolidation of facilities and operations throughout the Department, $67,100,000, to remain available until expended: Provided, That none of the funds appropriated in this Act or any other Act may be used to establish reserves in the Working Capital Fund account other than for accrued annual leave and depreciation of equipment without prior approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That the Secretary may assess reasonable charges to State, local and tribal government employees for training services provided by the National Indian Program Training Center, other than training related to Public Law 93–638: Provided further, That the Secretary may lease or otherwise provide space and related facilities, equipment or professional services of the National Indian Program Training Center to State, local and tribal government employees or persons or organizations engaged in cultural, educational, or recreational activities (as defined in section 3306(a) of title 40, United States Code) at the prevailing rate for similar space, facilities, equipment, or services in the vicinity of the National Indian Program Training Center: Provided further, That all funds received pursuant to the two preceding provisos shall be credited to this account, shall be available until expended, and shall be used by the Secretary for necessary expenses of the National Indian Program Training Center: Provided further, That the Secretary may enter into grants and cooperative agreements to support the Office of Natural Resource Revenue's collection and disbursement of royalties, fees, and other mineral revenue proceeds, as authorized by law. Administrative provisionThere is hereby authorized for acquisition from available resources within the Working Capital Fund, aircraft which may be obtained by donation, purchase or through available excess surplus property: Provided, That existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft. General provisions, department of the interior (including transfers of funds)  101.Emergency transfer authority—intra-bureauAppropriations made in this title shall be available for expenditure or transfer (within each bureau or office), with the approval of the Secretary, for the emergency reconstruction, replacement, or repair of aircraft, buildings, utilities, or other facilities or equipment damaged or destroyed by fire, flood, storm, or other unavoidable causes: Provided, That no funds shall be made available under this authority until funds specifically made available to the Department of the Interior for emergencies shall have been exhausted: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible.  
102.Emergency transfer authority—department-wideThe Secretary may authorize the expenditure or transfer of any no year appropriation in this title, in addition to the amounts included in the budget programs of the several agencies, for the suppression or emergency prevention of wildland fires on or threatening lands under the jurisdiction of the Department of the Interior; for the emergency rehabilitation of burned-over lands under its jurisdiction; for emergency actions related to potential or actual earthquakes, floods, volcanoes, storms, or other unavoidable causes; for contingency planning subsequent to actual oil spills; for response and natural resource damage assessment activities related to actual oil spills or releases of hazardous substances into the environment; for the prevention, suppression, and control of actual or potential grasshopper and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary, pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C. 7717(b)); for emergency reclamation projects under section 410 of Public Law 95–87; and shall transfer, from any no year funds available to the Office of Surface Mining Reclamation and Enforcement, such funds as may be necessary to permit assumption of regulatory authority in the event a primacy State is not carrying out the regulatory provisions of the Surface Mining Act: Provided, That appropriations made in this title for wildland fire operations shall be available for the payment of obligations incurred during the preceding fiscal year, and for reimbursement to other Federal agencies for destruction of vehicles, aircraft, or other equipment in connection with their use for wildland fire operations, such reimbursement to be credited to appropriations currently available at the time of receipt thereof: Provided further, That for wildland fire operations, no funds shall be made available under this authority until the Secretary determines that funds appropriated for “wildland fire operations” and “FLAME Wildfire Suppression Reserve Fund” shall be exhausted within 30 days: Provided further, That all funds used pursuant to this section must be replenished by a supplemental appropriation, which must be requested as promptly as possible: Provided further, That such replenishment funds shall be used to reimburse, on a pro rata basis, accounts from which emergency funds were transferred.  103.Authorized use of fundsAppropriations made to the Department of the Interior in this title shall be available for services as authorized by section 3109 of title 5, United States Code, when authorized by the Secretary, in total amount not to exceed $500,000; purchase and replacement of motor vehicles, including specially equipped law enforcement vehicles; hire, maintenance, and operation of aircraft; hire of passenger motor vehicles; purchase of reprints; payment for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; and the payment of dues, when authorized by the Secretary, for library membership in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members.  
104.Authorized use of funds, indian trust managementAppropriations made in this Act under the headings Bureau of Indian Affairs and Bureau of Indian Education, and Office of the Special Trustee for American Indians and any unobligated balances from prior appropriations Acts made under the same headings shall be available for expenditure or transfer for Indian trust management and reform activities. Total funding for historical accounting activities shall not exceed amounts specifically designated in this Act for such purpose.  105.Redistribution of funds, bureau of indian affairsNotwithstanding any other provision of law, the Secretary of the Interior is authorized to redistribute any Tribal Priority Allocation funds, including tribal base funds, to alleviate tribal funding inequities by transferring funds to address identified, unmet needs, dual enrollment, overlapping service areas or inaccurate distribution methodologies. No tribe shall receive a reduction in Tribal Priority Allocation funds of more than 10 percent in fiscal year 2017. Under circumstances of dual enrollment, overlapping service areas or inaccurate distribution methodologies, the 10 percent limitation does not apply. 
106.Ellis, governors, and liberty islands Notwithstanding any other provision of law, the Secretary of the Interior is authorized to acquire lands, waters, or interests therein including the use of all or part of any pier, dock, or landing within the State of New York and the State of New Jersey, for the purpose of operating and maintaining facilities in the support of transportation and accommodation of visitors to Ellis, Governors, and Liberty Islands, and of other program and administrative activities, by donation or with appropriated funds, including franchise fees (and other monetary consideration), or by exchange; and the Secretary is authorized to negotiate and enter into leases, subleases, concession contracts or other agreements for the use of such facilities on such terms and conditions as the Secretary may determine reasonable. 107.Outer continental shelf inspection fees (a)In fiscal year 2017, the Secretary shall collect a nonrefundable inspection fee, which shall be deposited in the Offshore Safety and Environmental Enforcement account, from the designated operator for facilities subject to inspection under 43 U.S.C. 1348(c).  
(b)Annual fees shall be collected for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2017 shall be: (1)$10,500 for facilities with no wells, but with processing equipment or gathering lines;  
(2)$17,000 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and  (3)$31,500 for facilities with more than 10 wells, with any combination of active or inactive wells.  
(c)Fees for drilling rigs shall be assessed for all inspections completed in fiscal year 2017. Fees for fiscal year 2017 shall be: (1)$30,500 per inspection for rigs operating in water depths of 500 feet or more; and  
(2)$16,700 per inspection for rigs operating in water depths of less than 500 feet.  (d)The Secretary shall bill designated operators under subsection (b) within 60 days, with payment required within 30 days of billing. The Secretary shall bill designated operators under subsection (c) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days of billing.  
108.Bureau of ocean energy management, regulation and enforcement reorganization The Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation and Enforcement, may transfer funds among and between the successor offices and bureaus affected by the reorganization only in conformance with the reprogramming guidelines described in this Act.  109.Contracts and agreements for wild horse and burro holding facilitiesNotwithstanding any other provision of this Act, the Secretary of the Interior may enter into multiyear cooperative agreements with nonprofit organizations and other appropriate entities, and may enter into multiyear contracts in accordance with the provisions of section 3903 of title 41, United States Code (except that the 5-year term restriction in subsection (a) shall not apply), for the long-term care and maintenance of excess wild free roaming horses and burros by such organizations or entities on private land. Such cooperative agreements and contracts may not exceed 10 years, subject to renewal at the discretion of the Secretary.  
110.Mass marking of salmonids The United States Fish and Wildlife Service shall, in carrying out its responsibilities to protect threatened and endangered species of salmon, implement a system of mass marking of salmonid stocks, intended for harvest, that are released from federally operated or federally financed hatcheries including but not limited to fish releases of coho, chinook, and steelhead species. Marked fish must have a visible mark that can be readily identified by commercial and recreational fishers. Exhaustion of administrative review 111.Paragraph (1) of section 122(a) of division E of Public Law 112–74 (125 Stat. 1013) is amended by striking fiscal years 2012 through 2018, and inserting fiscal year 2012 and each fiscal year thereafter,. 
Wild lands funding prohibition 
112.None of the funds made available in this Act or any other Act may be used to implement, administer, or enforce Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010. 113.Contracts and agreements with indian affairsNotwithstanding any other provision of law, during fiscal year 2017, in carrying out work involving cooperation with State, local, and tribal governments or any political subdivision thereof, Indian Affairs may record obligations against accounts receivable from any such entities, except that total obligations at the end of the fiscal year shall not exceed total budgetary resources available at the end of the fiscal year. 
114.Greater sage-grouse 
(a)None of the funds made available by this or any other Act may be used— (1)to review the status of or determine whether the greater sage-grouse is an endangered species or a threatened species pursuant to section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533), or to issue a regulation with respect thereto that applies to any State with a State management plan; 
(2)to make, modify, or extend any withdrawal pursuant to section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714) within any Sagebrush Focal Area published in the Federal Register on September 24, 2015 (80 Fed. Reg. 57635 et seq.), in a manner inconsistent with a State management plan; or (3)to implement, amend, or otherwise modify any Federal resource management plan applicable to Federal land in a State with a State management plan, in a manner inconsistent with such State management plan. 
(b)For the purposes of this section— (1)the term Federal resource management plan means— 
(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or (B)a land and resource management plan prepared by the Forest Service for National Forest System lands pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604); 
(2)the term greater sage-grouse means the species Centrocercus urophasianus or the Columbia Basin distinct population segment of greater sage-grouse; and (3)the term State management plan means a State-wide plan for the protection and recovery of greater sage-grouse that has been approved by the Governor of such State. 
115.Water ConveyancesNone of the funds made available by this or any other Act may be used by the Secretary of the Interior to review, require approval of, or withhold approval for use of a right-of-way granted pursuant to the General Railroad Right-of-Way Act of 1875 (43 U.S.C. 934–939) if authorization of the use would have been considered under Department policy to be within the scope of a railroad's authority as of the day before the effective date of the Department's Solicitor's Opinion M–37025, issued on November 4, 2011. 116.Indian Education FundSection 801 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 458ddd) is amended— 
(1)by striking Foundation each place it appears and inserting Fund; (2)in subsection (a), by striking foundation and inserting fund; 
(3)in subsection (a), by adding at the end the following: The Fund shall be affiliated and may contract for services with a section 501(c)(3) national organization whose mission is to represent Native American students and educators for the improvement of schools and the education of Native children.; (4)In subsection (e)(1), by inserting or public after private; 
(5)in subsection (e)— (A)in paragraph (2), by striking and at the end; 
(B)in paragraph (3), by striking the period and inserting a semicolon; and (C)by adding at the end the following: 
 
(4)to promote and facilitate public-private partnerships that maximize the involvement of the private sector, including nonprofit organizations and for-profit entities, in providing financial and in-kind support for the improvement or replacement of facilities and infrastructure and for the enhancement of telecommunications and technological capacity in Bureau-funded schools; and (5)to facilitate interagency agreements between the Department of the Interior and other Federal agencies in furtherance of the purposes of the Fund.; 
(6)in subsection (f)(2), by striking all that follows after the heading and inserting the following: The number of members of the Board, the manner of their selection (including the filling of vacancies), and their terms of office shall be as provided in the constitution and bylaws of the Fund. The Board shall have nine members, including the Secretary and the Assistant Secretary of the Interior for Indian Affairs who shall serve as ex officio nonvoting members and who shall appoint three voting members to staggered terms, and including the President and Executive Director of the 501(c)(3) national organization referenced in subsection (a) who shall serve as ex officio nonvoting members and who shall appoint two voting members to staggered terms.;  (7)in subsection (f)(3), by striking are and all that follows through practicable, and inserting shall, to the extent practicable, be drawn from various disciplines related to the purposes of the Fund, and; and 
(8)in subsection (m)— (A)in the heading, by inserting and property after funds; and 
(B)by inserting and property after the first funds the first place it appears.  117.Blue ridge national heritage area and erie canalway national heritage corridor (a)Section 140(i)(1) of Title I of Public Law 108–108, as amended (54 U.S.C. 320101 note), is further amended by striking $10,000,000 and inserting $12,000,000; and 
(b)Section 810(a)(1) of Title VIII of Division B of Appendix D of Public Law 106–554, as amended (54 U.S.C. 320101 note), is further amended by striking $10,000,000 and inserting $12,000,000. 118.Fish Hatchery Programs (a)In GeneralNot later than two years after the date of the enactment of this Act, the Secretary of the Interior, in consultation with the Director of the California Department of Fish and Wildlife, shall develop and implement the expanded use of conservation fish hatchery programs to enhance, supplement, and rebuild delta smelt (Hypomesus transpacificus) and other species listed as endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), under the biological opinion issued under that Act by the United States Fish and Wildlife Service, dated December 15, 2008, on the effects of the coordinated operations of the Central Valley Project and the State Water Project in California. 
(b)Program DesignThe conservation fish hatchery programs established under subsection (a) and their associated hatchery and genetic management plans shall be designed— (1)to benefit, enhance, support, and otherwise recover naturally spawning fish species to the point where the measures under the Endangered Species Act of 1973 are no longer necessary for such species; 
(2)to address the recommendations of the California Hatchery Scientific Review Group; and (3)to minimize adverse effects to operations of the Central Valley Project and State Water Project (as those terms are used in the Central Valley Project Improvement Act of 2002 (title XXXIV of Public Law 102–575)). 
(c)Miscellaneous RequirementsIn implementing this section, the Secretary— (1)shall give priority to existing and prospective hatchery programs and facilities within the Sacramento-San Joaquin Delta and the riverine tributaries thereto; and 
(2)may enter into cooperative agreements for the operation of conservation hatchery programs with the State of California, tribes, and other non-Governmental entities for the benefit, enhancement, and support of naturally spawning fish species. Reissuance of Final Rules 119.Before the end of the 60-day period beginning on the date of the enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666 et seq.) and the final rule published on September 10, 2012 (77 Fed. Reg. 55530 et seq.), without regard to any other provision of statute or regulation that applies to issuance of such rules. Such reissuances (including this section) shall not be subject to judicial review.Stream Buffer 
120.None of the funds made available by this Act may be used by the Secretary to (1) further develop, finalize, carry out, or implement the proposed rule entitled Stream Protection Rule signed by the Assistant Secretary for Land and Minerals Management of the Department of the Interior on July 7, 2015 (80 Fed. Reg. 44436), or (2) develop, carry out, or implement any guidance, policy, or directive to reinterpret or change the historic interpretation of material damage to the hydrologic balance outside the permit area in section 510(b)(3) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1260(b)(3)), or 30 CFR 816.57 or 30 CFR 817.57, as promulgated on June 30, 1983 by the Office of Surface Mining Reclamation and Enforcement of the Department of the Interior (48 Fed. Reg. 30312).Bottled Water 121.None of the funds made available by this Act may be used by the Director of the National Park Service to implement, administer, or enforce Policy Memorandum 11–03 or to approve a request by a park superintendent to eliminate the sale in national parks of water in disposable, recyclable plastic bottles.Oil and Gas Royalties 
122.None of the funds made available by this Act may be used to finalize, implement, or enforce the Bureau of Land Management’s proposed rule regarding Waste Prevention, Production Subject to Royalties, and Resource Conservation published February 8, 2016. 123.Prohibition on use of funds for certain historic designation (a)In generalNone of the funds made available in this Act may be used to take any action to designate a Federal property for inclusion on, or to add a Federal property to, the National Register of Historic Places, or to operate or maintain a property on that registry, if the managing agency of that Federal property objects to such designation or inclusion, including actions related to— 
(1)cooperative agreements; (2)general administration; 
(3)maintenance of records and agreements; and (4)any other functions necessary to designate, add, operate, or maintain such Federal property. 
(b)ExceptionThe prohibition in subsection (a) shall not apply to actions related to a managing agency request for expedited removal of Federal property from the National Register of Historic Places for reasons of national security.Drilling Margins 124.None of the funds made available in this Act or any other Act for any fiscal year may be used to develop, adopt, implement, administer, or enforce any change to the regulations and guidance in effect on April 1, 2015, pertaining to drilling margins or static downhole mud weight (30 CFR 250.414(c)) including the provisions of the rules dated April 17, 2015, and April 29, 2016.Tribal Recognition 
125.None of the funds made available by this or any other Act may be used by the Secretary of the Interior to implement, administer, or enforce the final rule entitled Federal Acknowledgment of American Indian Tribes published by the Department of the Interior in the Federal Register on July 1, 2015 (80 Fed. Reg. 37862 et seq.). ECHINODERMS  126.Section 14.92(a)(1) of title 50, Code of Federal Regulations, is amended by inserting , including echinoderms commonly known as sea urchins and sea cucumbers, after products.  
127.Limitation on use of funds for air quality regulations 
(a)LimitationNone of the funds made available by this Act or any other Act may be used by the Secretary of the Interior (referred to in this section as the Secretary) to issue, finalize, or implement any final regulations addressing any subject of the proposed rule entitled Air Quality Control, Reporting, and Compliance, published April 5, 2016 (81 Fed. Reg. 19717), before the date on which the Bureau of Ocean Energy Management— (1)completes the two air modeling studies entitled Arctic Air Quality Impact Assessment Modeling (AK–13–01) and Air Quality Modeling in the Gulf of Mexico Region (GM–14–01), and publishes the results of such studies and all supporting data and documentation in a form available to the public; 
(2)concludes, following peer review of such studies, publication of public notice, and 120 days of opportunity for public comment on the studies, that the activities expressly authorized under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) are significantly affecting the air quality of any State for purposes of compliance with the national ambient air quality standards, pursuant to, as required by section 5(a)(8) of such Act (43 U.S.C. 1334(a)(8)); and (3)consults with the affected coastal states (as that term is used in that Act) on the results of such studies and analyses, and any actions that may be taken including any incremental burdens on such coastal states that may result. 
(b)Reproposal of regulationsThe Secretary shall— (1)before issuing any such final regulations— 
(A)repropose the regulations; and (B)provide a period of at least 180 days for the submission of public comment on such reproposed regulations; and 
(2)delay the effective date of such final regulations for at least 180 days after the date they are published.   IIEnvironmental protection agency Science and technologyFor science and technology, including research and development activities, which shall include research and development activities under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980; necessary expenses for personnel and related costs and travel expenses; procurement of laboratory equipment and supplies; and other operating expenses in support of research and development, $720,072,000 (increased by $3,000,000), to remain available until September 30, 2018: Provided, That of the funds included under this heading, $10,000,000 shall be for Research: National Priorities as specified in the report accompanying this Act. Environmental programs and managementFor environmental programs and management, including necessary expenses, not otherwise provided for, for personnel and related costs and travel expenses; hire of passenger motor vehicles; hire, maintenance, and operation of aircraft; purchase of reprints; library memberships in societies or associations which issue publications to members only or at a price to members lower than to subscribers who are not members; administrative costs of the brownfields program under the Small Business Liability Relief and Brownfields Revitalization Act of 2002; and not to exceed $9,000 for official reception and representation expenses, $2,527,470,000 (reduced by $15,000,000) (reduced by $14,000,000) (reduced by $70,000,000) (reduced by $12,000,000) (reduced by $3,000,000) (reduced by $1,750,000) (reduced by $468,000) (increased by $468,000), to remain available until September 30, 2018: Provided, That of the funds included under this heading, $15,000,000 shall be for Environmental Protection: National Priorities as specified in the report accompanying this Act: Provided further, That of the funds included under this heading, $409,709,000 shall be for Geographic Programs specified in the report accompanying this Act: Provided further, That the Administrator of the Environmental Protection Agency is authorized, in carrying out its responsibilities under section 2002(b) of the Solid Waste Disposal Act (42 U.S.C. 6912(b)), to use appropriations made available under this heading to evaluate the effectiveness of States using State solid waste management plans to ensure the efficient and effective implementation, consistent with Executive Order No. 12898, of the final regulations on coal combustion residuals that took effect on October 19, 2015, and codified in parts 257 and 261 of title 40 of the Code of Federal Regulations: Provided further, That the Administrator shall provide to the Committee on Appropriations and the appropriate authorizing Committees a report on the effectiveness of States using such plans in implementing the requirements of final coal combustion residual regulations in an efficient and effective manner.Hazardous waste electronic manifest system fundFor necessary expenses to carry out section 3024 of the Solid Waste Disposal Act (42 U.S.C. 6939g), including the development, operation, maintenance, and upgrading of the hazardous waste electronic manifest system established by such section, $3,178,000, to remain available until September 30, 2019. Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $41,489,000 (increased by $10,038,000), to remain available until September 30, 2018. Buildings and facilitiesFor construction, repair, improvement, extension, alteration, and purchase of fixed equipment or facilities of, or for use by, the Environmental Protection Agency, $34,467,000, to remain available until expended. Hazardous substance superfund (including transfers of funds)For necessary expenses to carry out the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including sections 111(c)(3), (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,115,929,000, to remain available until expended, consisting of such sums as are available in the Trust Fund on September 30, 2016, as authorized by section 517(a) of the Superfund Amendments and Reauthorization Act of 1986 (SARA) and up to $1,115,929,000 as a payment from general revenues to the Hazardous Substance Superfund for purposes as authorized by section 517(b) of SARA: Provided, That funds appropriated under this heading may be allocated to other Federal agencies in accordance with section 111(a) of CERCLA: Provided further, That of the funds appropriated under this heading, $8,778,000 shall be paid to the Office of Inspector General appropriation to remain available until September 30, 2018, and $15,496,000 shall be paid to the Science and Technology appropriation to remain available until September 30, 2018. Leaking underground storage tank trust fund programFor necessary expenses to carry out leaking underground storage tank cleanup activities authorized by subtitle I of the Solid Waste Disposal Act, $94,605,000, to remain available until expended, of which $68,016,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act; $26,589,000 shall be for carrying out the other provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code: Provided, That the Administrator is authorized to use appropriations made available under this heading to implement section 9013 of the Solid Waste Disposal Act to provide financial assistance to federally recognized Indian tribes for the development and implementation of programs to manage underground storage tanks. Inland oil spill programsFor expenses necessary to carry out the Environmental Protection Agency's responsibilities under the Oil Pollution Act of 1990, $18,079,000, to be derived from the Oil Spill Liability trust fund, to remain available until expended. State and tribal assistance grantsFor environmental programs and infrastructure assistance, including capitalization grants for State revolving funds and performance partnership grants, $3,370,729,000 (increased by $6,000,000) (reduced by $6,000,000), to remain available until expended, of which— (1)$1,000,000,000 shall be for making capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act; and of which $1,070,500,000 shall be for making capitalization grants for the Drinking Water State Revolving Funds under section 1452 of the Safe Drinking Water Act: Provided, That for fiscal year 2017, funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and for Drinking Water State Revolving Fund capitalization grants may, at the discretion of each State, be used for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities: Provided further, That notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the limitation on the amounts in a State water pollution control revolving fund that may be used by a State to administer the fund shall not apply to amounts included as principal in loans made by such fund in fiscal year 2017 and prior years where such amounts represent costs of administering the fund to the extent that such amounts are or were deemed reasonable by the Administrator, accounted for separately from other assets in the fund, and used for eligible purposes of the fund, including administration: Provided further, That for fiscal year 2017, notwithstanding the provisions of sections 201(g)(1), (h), and (l) of the Federal Water Pollution Control Act, grants under Title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, the United States Virgin Islands, and the District of Columbia may also be made for the purpose of providing assistance: (1) solely for facility plans, design activities, or plans, specification, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments; Provided further, That for fiscal year 2017, notwithstanding the provisions of 201(g)(1), (h), and (l) and section 518(c) of the Federal Water Pollution Control Act, funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used to provide assistance: (1) solely for facility plans, design activities, or plans, specifications, and estimates for any proposed project for the construction of treatment works; and (2) for the construction, repair, or replacement of privately owned treatment works serving one or more principal residences or small commercial establishments; Funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as defined by the Secretary of the Interior) and Native Villages (as defined in Public Law 92–203): Provided further, That for fiscal year 2017, notwithstanding any provision of the Clean Water Act and regulations issued pursuant thereof, up to a total of $2,000,000 of the funds reserved by the Administrator for grants under section 518(c) of the Federal Water Pollution Control Act may also be used for grants for training, technical assistance, and educational programs relating to the operation and management of the treatment works specified in section 518(c) of such Act; Funds reserved under section 518(c) of such Act shall be available for grants only to Indian tribes, as defined in section 518(h) of such Act and former Indian reservations in Oklahoma (as determined by the Secretary of the Interior) and Native Villages (as defined in Public Law 92–203):Provided further, That for fiscal year 2017, notwithstanding the limitation on amounts in section 518(c) of the Federal Water Pollution Control Act, up to a total of 2 percent of the funds appropriated, or $30,000,000, whichever is greater, and notwithstanding the limitation on amounts in section 1452(i) of the Safe Drinking Water Act, up to a total of 2 percent of the funds appropriated, or $20,000,000, whichever is greater, for State Revolving Funds under such Acts may be reserved by the Administrator for grants under section 518(c) and section 1452(i) of such Acts: Provided further, That for fiscal year 2017, notwithstanding the amounts specified in section 205(c) of the Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds appropriated for the Clean Water State Revolving Fund program under the Act less any sums reserved under section 518(c) of the Act, may be reserved by the Administrator for grants made under title II of the Federal Water Pollution Control Act for American Samoa, Guam, the Commonwealth of the Northern Marianas, and United States Virgin Islands: Provided further, That for fiscal year 2017, notwithstanding the limitations on amounts specified in section 1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds appropriated for the Drinking Water State Revolving Fund programs under the Safe Drinking Water Act may be reserved by the Administrator for grants made under section 1452(j) of the Safe Drinking Water Act: Provided further, That 10 percent of the funds made available under this title to each State for Clean Water State Revolving Fund capitalization grants and 20 percent of the funds made available under this title to each State for Drinking Water State Revolving Fund capitalization grants shall be used by the State to provide additional subsidy to eligible recipients in the form of forgiveness of principal, negative interest loans, or grants (or any combination of these), and shall be so used by the State only where such funds are provided as initial financing for an eligible recipient or to buy, refinance, or restructure the debt obligations of eligible recipients where such debt was incurred on or after the date of enactment of this Act, or where such debt was incurred prior to the date of enactment of this Act if the State, with concurrence from the Administrator, determines that such funds could be used to help address a threat to public health from heightened exposure to lead in drinking water or if a Federal or State emergency declaration has been issued due to a threat to public health from heightened exposure to lead in a municipal drinking water supply before the date of enactment of this Act: Provided further, That in a State in which such an emergency declaration has been issued, the State may use more than 20 percent of the funds made available under this title to the State for Drinking Water State Revolving Fund capitalization grants to provide additional subsidy to eligible recipients;  
(2)$5,000,000 shall be for architectural, engineering, planning, design, construction and related activities in connection with the construction of high priority water and wastewater facilities in the area of the United States-Mexico Border, after consultation with the appropriate border commission; Provided, That no funds provided by this appropriations Act to address the water, wastewater and other critical infrastructure needs of the colonias in the United States along the United States-Mexico border shall be made available to a county or municipal government unless that government has established an enforceable local ordinance, or other zoning rule, which prevents in that jurisdiction the development or construction of any additional colonia areas, or the development within an existing colonia the construction of any new home, business, or other structure which lacks water, wastewater, or other necessary infrastructure;  (3)$17,000,000 shall be for grants to the State of Alaska to address drinking water and wastewater infrastructure needs of rural and Alaska Native Villages: Provided, That of these funds: (A) the State of Alaska shall provide a match of 25 percent; (B) no more than 5 percent of the funds may be used for administrative and overhead expenses; and (C) the State of Alaska shall make awards consistent with the Statewide priority list established in conjunction with the Agency and the United States Department of Agriculture for all water, sewer, waste disposal, and similar projects carried out by the State of Alaska that are funded under section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds provided for projects in regional hub communities;  
(4)$80,000,000 shall be to carry out section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA), including grants, interagency agreements, and associated program support costs: Provided, That not more than 25 percent of the amount appropriated to carry out section 104(k) of CERCLA shall be used for site characterization, assessment, and remediation of facilities described in section 101(39)(D)(ii)(II) of CERCLA: Provided further, That at least 10 percent shall be allocated for assistance in persistent poverty counties: Provided further, That for purposes of this section, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the most recent Small Area Income and Poverty Estimates;  (5)$100,000,000 shall be for grants under title VII, subtitle G of the Energy Policy Act of 2005; 
(6)$40,000,000 shall be for targeted airshed grants in accordance with the terms and conditions of the report accompanying this Act; and  (7)$1,058,229,000 shall be for grants, including associated program support costs, to States, federally recognized tribes, interstate agencies, tribal consortia, and air pollution control agencies for multi-media or single media pollution prevention, control and abatement and related activities, including activities pursuant to the provisions set forth under this heading in Public Law 104–134, and for making grants under section 103 of the Clean Air Act for particulate matter monitoring and data collection activities subject to terms and conditions specified by the Administrator, of which: $47,745,000 shall be for carrying out section 128 of CERCLA; $9,646,000 shall be for Environmental Information Exchange Network grants, including associated program support costs; $1,498,000 shall be for grants to States under section 2007(f)(2) of the Solid Waste Disposal Act, which shall be in addition to funds appropriated under the heading Leaking Underground Storage Tank Trust Fund Program to carry out the provisions of the Solid Waste Disposal Act specified in section 9508(c) of the Internal Revenue Code other than section 9003(h) of the Solid Waste Disposal Act; $17,848,000 of the funds available for grants under section 106 of the Federal Water Pollution Control Act shall be for State participation in national- and State-level statistical surveys of water resources and enhancements to State monitoring programs.Water infrastructure finance and innovation program accountFor the cost of direct loans and for the cost of guaranteed loans, as authorized by the Water Infrastructure Finance and Innovation Act of 2014, $45,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans, including capitalized interest, and total loan principal, including capitalized interest, any part of which is to be guaranteed, not to exceed $5,487,000,000.In addition, fees authorized to be collected pursuant to sections 5029 and 5030 of the Water Infrastructure Finance and Innovation Act of 2014 shall be deposited in this account to remain available until expended.In addition, for administrative expenses to carry out the direct and guaranteed loan programs, notwithstanding section 5033 of the Water Infrastructure Finance and Innovation Act of 2014, $5,000,000, to remain available until September 30, 2018. Administrative provisions—environmental protection agency (including transfers of funds)For fiscal year 2017, notwithstanding 31 U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection Agency, in carrying out the Agency's function to implement directly Federal environmental programs required or authorized by law in the absence of an acceptable tribal program, may award cooperative agreements to federally recognized Indian tribes or Intertribal consortia, if authorized by their member tribes, to assist the Administrator in implementing Federal environmental programs for Indian tribes required or authorized by law, except that no such cooperative agreements may be awarded from funds designated for State financial assistance agreements.The Administrator of the Environmental Protection Agency is authorized to collect and obligate pesticide registration service fees in accordance with section 33 of the Federal Insecticide, Fungicide, and Rodenticide Act, as amended by Public Law 112–177, the Pesticide Registration Improvement Extension Act of 2012.Notwithstanding section 33(d)(2) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA) (7 U.S.C. 136w–8(d)(2)), the Administrator of the Environmental Protection Agency may assess fees under section 33 of FIFRA (7 U.S.C. 136w–8) for fiscal year 2017.The Administrator is authorized to transfer up to $300,000,000 of the funds appropriated for the Great Lakes Restoration Initiative under the heading Environmental Programs and Management to the head of any Federal department or agency, with the concurrence of such head, to carry out activities that would support the Great Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs, projects, or activities; to enter into an interagency agreement with the head of such Federal department or agency to carry out these activities; and to make grants to governmental entities, nonprofit organizations, institutions, and individuals for planning, research, monitoring, outreach, and implementation in furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water Quality Agreement.The Science and Technology, Environmental Programs and Management, Office of Inspector General, Hazardous Substance Superfund, and Leaking Underground Storage Tank Trust Fund Program Accounts, are available for the construction, alteration, repair, rehabilitation, and renovation of facilities provided that the cost does not exceed $150,000 per project.The Administrator of the Environmental Protection Agency shall base agency policies and actions regarding air emissions from forest biomass including, but not limited to, air emissions from facilities that combust forest biomass for energy, on the principle that forest biomass emissions do not increase overall carbon dioxide accumulations in the atmosphere when USDA Forest Inventory and Analysis data show that forest carbon stocks in the United States are stable or increasing on a national scale, or when forest biomass is derived from mill residuals, harvest residuals or forest management activities. Such policies and actions shall not pre-empt existing authorities of States to determine how to utilize biomass as a renewable energy source and shall not inhibit States' authority to apply the same policies to forest biomass as other renewable fuels in implementing Federal law. The Administrator of the Environmental Protection Agency shall apply the criteria and procedures in effect as of the date of enactment of this Act for aquifer exemptions under the underground injection control regulatory framework, in a collaborative manner with the States and regulated industries, to promptly review and make decisions on all aquifer exemption applications using the criteria for exempted aquifers set forth in section 146.4 of title 40, Code of Federal Regulations (as in effect on April 1, 2016). The Administrator shall not use substantial program revisions for purposes of reviewing and making decisions on aquifer exemption applications involving underground injection authorized by permit, provided the injection is occurring into aquifers that meet the criteria for an exemption under such section 146.4 and the recommendations of key State resource agencies are taken in account.For fiscal year 2017, and notwithstanding section 518(f) of the Federal Water Pollution Control Act (33 U.S.C. 1377(f)), the Administrator is authorized to use the amounts appropriated for any fiscal year under section 319 of the Act to make grants to federally recognized Indian tribes pursuant to sections 319(h) and 518(e) of that Act.   IIIRelated agencies Department of agriculture Forest service Forest and rangeland researchFor necessary expenses of forest and rangeland research as authorized by law, $291,982,000 (increased by $10,000,000), to remain available through September 30, 2019: Provided, That of the funds provided, $77,000,000 is for the forest inventory and analysis program.State and private forestryFor necessary expenses of cooperating with and providing technical and financial assistance to States, territories, possessions, and others, and for forest health management, including treatments of pests, pathogens, and invasive or noxious plants and for restoring and rehabilitating forests damaged by pests or invasive plants, cooperative forestry, and education and land conservation activities and conducting an international program as authorized, $244,038,000, to remain available through September 30, 2018, as authorized by law, of which $55,000,000 is to be derived from the Land and Water Conservation Fund to be used for the Forest Legacy Program, to remain available until expended. National forest system(including transfers of funds)For necessary expenses of the Forest Service, not otherwise provided for, for management, protection, improvement, and utilization of the National Forest System, $1,531,443,000 (reduced by $2,000,000), to remain available through September 30, 2018: Provided, That of the funds provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape Restoration Fund for ecological restoration treatments as authorized by 16 U.S.C. 7303(f): Provided further, That of the funds provided, $384,805,000 shall be for forest products: Provided further, That of the funds provided, up to $159,941,000 is for the Integrated Resource Restoration pilot program for Region 1, Region 2, Region 3, Region 4, and Region 5: Provided further, That of the funds provided for forest products, up to $161,560,000 may be transferred to support the Integrated Resource Restoration pilot program in the preceding proviso: Provided further, That the Secretary of Agriculture may transfer to the Secretary of the Interior any unobligated funds appropriated in a previous fiscal year for operation of the Valles Caldera National Preserve. Capital improvement and maintenance (including transfer of funds)For necessary expenses of the Forest Service, not otherwise provided for, $364,164,000, to remain available through September 30, 2018, for construction, capital improvement, maintenance and acquisition of buildings and other facilities and infrastructure; and for construction, reconstruction, decommissioning of roads that are no longer needed, including unauthorized roads that are not part of the transportation system, and maintenance of forest roads and trails by the Forest Service as authorized by 16 U.S.C. 532–538 and 23 U.S.C. 101 and 205: Provided, That $40,000,000 shall be designated for urgently needed road decommissioning, road and trail repair and maintenance and associated activities, and removal of fish passage barriers, especially in areas where Forest Service roads may be contributing to water quality problems in streams and water bodies which support threatened, endangered, or sensitive species or community water sources: Provided further, That funds becoming available in fiscal year 2017 under the Act of March 4, 1913 (16 U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall not be available for transfer or obligation for any other purpose unless the funds are appropriated: Provided further, That of the funds provided for decommissioning of roads, up to $24,543,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program. Land acquisitionFor expenses necessary to carry out the provisions of chapter 2003 of title 54, United States Code, including administrative expenses, and for acquisition of land or waters, or interest therein, in accordance with statutory authority applicable to the Forest Service, $27,280,000, to be derived from the Land and Water Conservation Fund and to remain available until expended. Acquisition of lands for national forests special actsFor acquisition of lands within the exterior boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and Cleveland National Forests, California, as authorized by law, $950,000, to be derived from forest receipts. Acquisition of lands to complete land exchangesFor acquisition of lands, such sums, to be derived from funds deposited by State, county, or municipal governments, public school districts, or other public school authorities, and for authorized expenditures from funds deposited by non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the Act of December 4, 1967 (16 U.S.C. 484a), to remain available through September 30, 2018, (16 U.S.C. 516–617a, 555a; Public Law 96–586; Public Law 76–589, 76–591; and Public Law 78–310). Range betterment fundFor necessary expenses of range rehabilitation, protection, and improvement, 50 percent of all moneys received during the prior fiscal year, as fees for grazing domestic livestock on lands in National Forests in the 16 Western States, pursuant to section 401(b)(1) of Public Law 94–579, to remain available through September 30, 2018, of which not to exceed 6 percent shall be available for administrative expenses associated with on-the-ground range rehabilitation, protection, and improvements. Gifts, donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C. 1643(b), $45,000, to remain available through September 30, 2018, to be derived from the fund established pursuant to the above Act.Management of national forest lands for subsistence usesFor necessary expenses of the Forest Service to manage Federal lands in Alaska for subsistence uses under title VIII of the Alaska National Interest Lands Conservation Act (Public Law 96–487), $2,500,000, to remain available through September 30, 2018. Wildland fire management (including transfers of funds)For necessary expenses for forest fire presuppression activities on National Forest System lands, for emergency fire suppression on or adjacent to such lands or other lands under fire protection agreement, hazardous fuels management on or adjacent to such lands, emergency rehabilitation of burned-over National Forest System lands and water, and for State and volunteer fire assistance, $2,593,763,000 (increased by $70,000,000) (increased by $2,000,000), to remain available through September 30, 2019: Provided, That such funds including unobligated balances under this heading, are available for repayment of advances from other appropriations accounts previously transferred for such purposes: Provided further, That such funds shall be available to reimburse State and other cooperating entities for services provided in response to wildfire and other emergencies or disasters to the extent such reimbursements by the Forest Service for non-fire emergencies are fully repaid by the responsible emergency management agency: Provided further, That notwithstanding any other provision of law, $6,914,000 of funds appropriated under this appropriation shall be available for the Forest Service in support of fire science research authorized by the Joint Fire Science Program, including all Forest Service authorities for the use of funds, such as contracts, grants, research joint venture agreements, and cooperative agreements: Provided further, That all authorities for the use of funds, including the use of contracts, grants, and cooperative agreements, available to execute the Forest and Rangeland Research appropriation, are also available in the utilization of these funds for Fire Science Research: Provided further, That funds provided shall be available for emergency rehabilitation and restoration, hazardous fuels management activities, support to Federal emergency response, and wildfire suppression activities of the Forest Service: Provided further, That of the funds provided, $395,000,000 (increased by $70,000,000) is for hazardous fuels management activities, $19,795,000 is for research activities and to make competitive research grants pursuant to the Forest and Rangeland Renewable Resources Research Act, (16 U.S.C. 1641 et seq.), $78,000,000 is for State fire assistance, and $13,000,000 (increased by $2,000,000) is for volunteer fire assistance under section 10 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106): Provided further, That amounts in this paragraph may be transferred to the National Forest System, and Forest and Rangeland Research accounts to fund forest and rangeland research, the Joint Fire Science Program, vegetation and watershed management, heritage site rehabilitation, and wildlife and fish habitat management and restoration: Provided further, That of the funds provided, $65,000,000 shall be available for the purpose of acquiring aircraft for the next-generation airtanker fleet to enhance firefighting mobility, effectiveness, efficiency, and safety, and such aircraft shall be suitable for contractor operation over the terrain and forest ecosystems characteristic of National Forest System lands, as determined by the Chief of the Forest Service: Provided further, That the costs of implementing any cooperative agreement between the Federal Government and any non-Federal entity may be shared, as mutually agreed on by the affected parties: Provided further, That the funds provided herein may be used by the Secretary of Agriculture to enter into procurement contracts or cooperative agreements or to issue grants for hazardous fuels management activities and for training or monitoring associated with such hazardous fuels management activities on Federal land or on non-Federal land if the Secretary determines such activities benefit resources on Federal land: Provided further, That funds made available to implement the Community Forest Restoration Act, Public Law 106–393, title VI, shall be available for use on non-Federal lands in accordance with authorities made available to the Forest Service under the State and Private Forestry appropriation: Provided further, That the Secretary of the Interior and the Secretary of Agriculture may authorize the transfer of funds appropriated for wildland fire management, in an aggregate amount not to exceed $50,000,000, between the Departments when such transfers would facilitate and expedite wildland fire management programs and projects: Provided further, That of the funds provided for hazardous fuels management, not to exceed $5,000,000 may be used to make grants, using any authorities available to the Forest Service under the State and Private Forestry appropriation, for the purpose of creating incentives for increased use of biomass from National Forest System lands: Provided further, That funds designated for wildfire suppression, including funds transferred from the FLAME Wildfire Suppression Reserve Fund, shall be assessed for cost pools on the same basis as such assessments are calculated against other agency programs: Provided further, That of the funds for hazardous fuels management, up to $46,653,000 may be transferred to the National Forest System to support the Integrated Resource Restoration pilot program.Flame wildfire suppression reserve fund(including transfers of funds)For necessary expenses for large fire suppression operations of the Department of Agriculture and as a reserve fund for suppression and Federal emergency response activities, $315,000,000, to remain available until expended: Provided, That such amounts are only available for transfer to the Wildland Fire Management account following a declaration by the Secretary in accordance with section 502 of the FLAME Act of 2009 (43 U.S.C. 1748a). Administrative provisions—forest service (including transfers of funds)Appropriations to the Forest Service for the current fiscal year shall be available for: (1) purchase of passenger motor vehicles; acquisition of passenger motor vehicles from excess sources, and hire of such vehicles; purchase, lease, operation, maintenance, and acquisition of aircraft to maintain the operable fleet for use in Forest Service wildland fire programs and other Forest Service programs; notwithstanding other provisions of law, existing aircraft being replaced may be sold, with proceeds derived or trade-in value used to offset the purchase price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase, erection, and alteration of buildings and other public improvements (7 U.S.C. 2250); (4) acquisition of land, waters, and interests therein pursuant to 7 U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the Forest Service may be transferred to the Wildland Fire Management appropriation for forest firefighting, emergency rehabilitation of burned-over or damaged lands or waters under its jurisdiction, and fire preparedness due to severe burning conditions upon the Secretary's notification of the House and Senate Committees on Appropriations that all fire suppression funds appropriated under the headings Wildland Fire Management and FLAME Wildfire Suppression Reserve Fund will be obligated within 30 days: Provided, That all funds used pursuant to this paragraph must be replenished by a supplemental appropriation which must be requested as promptly as possible.Funds appropriated to the Forest Service shall be available for assistance to or through the Agency for International Development in connection with forest and rangeland research, technical information, and assistance in foreign countries, and shall be available to support forestry and related natural resource activities outside the United States and its territories and possessions, including technical assistance, education and training, and cooperation with United States, private, and international organizations. The Forest Service, acting for the International Program, may sign direct funding agreements with foreign governments and institutions as well as other domestic agencies (including the United States Agency for International Development, the Department of State, and the Millennium Challenge Corporation), United States private sector firms, institutions and organizations to provide technical assistance and training programs overseas on forestry and rangeland management.Funds appropriated to the Forest Service shall be available for expenditure or transfer to the Department of the Interior, Bureau of Land Management, for removal, preparation, and adoption of excess wild horses and burros from National Forest System lands, and for the performance of cadastral surveys to designate the boundaries of such lands.None of the funds made available to the Forest Service in this Act or any other Act with respect to any fiscal year shall be subject to transfer under the provisions of section 702(b) of the Department of Agriculture Organic Act of 1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or section 10417(b) of Public Law 107–171 (7 U.S.C. 8316(b)).None of the funds available to the Forest Service may be reprogrammed without the advance approval of the House and Senate Committees on Appropriations in accordance with the reprogramming procedures contained in this Act.Not more than $82,000,000 of funds available to the Forest Service shall be transferred to the Working Capital Fund of the Department of Agriculture and not more than $14,500,000 of funds available to the Forest Service shall be transferred to the Department of Agriculture for Department Reimbursable Programs, commonly referred to as Greenbook charges. Nothing in this paragraph shall prohibit or limit the use of reimbursable agreements requested by the Forest Service in order to obtain services from the Department of Agriculture's National Information Technology Center and the Department of Agriculture's International Technology Service.Of the funds available to the Forest Service, up to $5,000,000 shall be available for priority projects within the scope of the approved budget, which shall be carried out by the Youth Conservation Corps and shall be carried out under the authority of the Public Lands Corps Act of 1993, Public Law 103–82, as amended by Public Lands Corps Healthy Forests Restoration Act of 2005, Public Law 109–154.Of the funds available to the Forest Service, $4,000 is available to the Chief of the Forest Service for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of Public Law 101–593, of the funds available to the Forest Service, up to $3,000,000 may be advanced in a lump sum to the National Forest Foundation to aid conservation partnership projects in support of the Forest Service mission, without regard to when the Foundation incurs expenses, for projects on or benefitting National Forest System lands or related to Forest Service programs: Provided, That of the Federal funds made available to the Foundation, no more than $300,000 shall be available for administrative expenses: Provided further, That the Foundation shall obtain, by the end of the period of Federal financial assistance, private contributions to match on at least one-for-one basis funds made available by the Forest Service: Provided further, That the Foundation may transfer Federal funds to a Federal or a non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Pursuant to section 2(b)(2) of Public Law 98–244, up to $3,000,000 of the funds available to the Forest Service may be advanced to the National Fish and Wildlife Foundation in a lump sum to aid cost-share conservation projects, without regard to when expenses are incurred, on or benefitting National Forest System lands or related to Forest Service programs: Provided, That such funds shall be matched on at least a one-for-one basis by the Foundation or its sub-recipients: Provided further, That the Foundation may transfer Federal funds to a Federal or non-Federal recipient for a project at the same rate that the recipient has obtained the non-Federal matching funds.Funds appropriated to the Forest Service shall be available for interactions with and providing technical assistance to rural communities and natural resource-based businesses for sustainable rural development purposes.Funds appropriated to the Forest Service shall be available for payments to counties within the Columbia River Gorge National Scenic Area, pursuant to section 14(c)(1) and (2), and section 16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service may be used to meet the non-Federal share requirement in section 502(c) of the Older Americans Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not to exceed $65,000,000, shall be assessed for the purpose of performing fire, administrative and other facilities maintenance and decommissioning. Such assessments shall occur using a square foot rate charged on the same basis the agency uses to assess programs for payment of rent, utilities, and other support services.Notwithstanding any other provision of law, any appropriations or funds available to the Forest Service not to exceed $500,000 may be used to reimburse the Office of the General Counsel (OGC), Department of Agriculture, for travel and related expenses incurred as a result of OGC assistance or participation requested by the Forest Service at meetings, training sessions, management reviews, land purchase negotiations and similar nonlitigation-related matters. Future budget justifications for both the Forest Service and the Department of Agriculture should clearly display the sums previously transferred and the requested funding transfers.An eligible individual who is employed in any project funded under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.) and administered by the Forest Service shall be considered to be a Federal employee for purposes of chapter 171 of title 28, United States Code.Notwithstanding any other provision of this Act, through the Office of Budget and Program Analysis, the Forest Service shall report no later than 30 business days following the close of each fiscal quarter all current and prior year unobligated balances, by fiscal year, budget line item and account, to the House and Senate Committees on Appropriations.Funds appropriated to the Forest Service shall be available to categorically exclude from documentation in an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) a forest management activity on National Forest System lands when the primary purpose of the forest management activity is: (1) to address an insect or disease infestation; (2) to reduce hazardous fuel loads; (3) to protect a municipal water source; (4) to maintain, enhance, or modify critical habitat to protect it from catastrophic disturbances; (5) to increase water yield; or (6) any combination of these purposes: Provided, That the land on which the forest management activity is carried out may not exceed 3,000 acres. Department of health and human services Indian health service Indian health servicesFor expenses necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the Indian Self-Determination and Education Assistance Act, the Indian Health Care Improvement Act, and titles II and III of the Public Health Service Act with respect to the Indian Health Service, $3,720,690,000, together with payments received during the fiscal year pursuant to 42 U.S.C. 238(b) and 238b, for services furnished by the Indian Health Service: Provided, That funds made available to tribes and tribal organizations through contracts, grant agreements, or any other agreements or compacts authorized by the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the time of the grant or contract award and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That $960,831,000 for Purchased/Referred Care, including $53,000,000 for the Indian Catastrophic Health Emergency Fund, shall remain available until expended: Provided further, That of the funds provided, up to $37,000,000 shall remain available until expended for implementation of the loan repayment program under section 108 of the Indian Health Care Improvement Act: Provided further, That of the funds provided, $2,000,000 shall be used to supplement funds available for operational costs at tribal clinics operated under an Indian Self-Determination and Education Assistance Act compact or contract where health care is delivered in space acquired through a full service lease, which is not eligible for maintenance and improvement and equipment funds from the Indian Health Service, and $6,000,000 shall be for accreditation emergencies: Provided further, That the amounts collected by the Federal Government as authorized by sections 104 and 108 of the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the preceding fiscal year for breach of contracts shall be deposited to the Fund authorized by section 108A of the Act (25 U.S.C. 1616a–1) and shall remain available until expended and, notwithstanding section 108A(c) of the Act (25 U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan repayment and scholarship programs under sections 104 and 108 of the Act (25 U.S.C. 1613a and 1616a): Provided further, That the amounts made available within this account for the Substance Abuse and Suicide Prevention Program, for the Domestic Violence Prevention Program, for the Zero Suicide Initiative, for aftercare pilots at Youth Regional Treatment Centers, to improve collections from public and private insurance at Indian Health Service and tribally operated facilities, and for accreditation emergencies shall be allocated at the discretion of the Director of the Indian Health Service and shall remain available until expended: Provided further, That funds provided in this Act may be used for annual contracts and grants that fall within 2 fiscal years, provided the total obligation is recorded in the year the funds are appropriated: Provided further, That the amounts collected by the Secretary of Health and Human Services under the authority of title IV of the Indian Health Care Improvement Act shall remain available until expended for the purpose of achieving compliance with the applicable conditions and requirements of titles XVIII and XIX of the Social Security Act, except for those related to the planning, design, or construction of new facilities: Provided further, That funding contained herein for scholarship programs under the Indian Health Care Improvement Act (25 U.S.C. 1613) shall remain available until expended: Provided further, That amounts received by tribes and tribal organizations under title IV of the Indian Health Care Improvement Act shall be reported and accounted for and available to the receiving tribes and tribal organizations until expended: Provided further, That the Bureau of Indian Affairs may collect from the Indian Health Service, tribes and tribal organizations operating health facilities pursuant to Public Law 93–638, such individually identifiable health information relating to disabled children as may be necessary for the purpose of carrying out its functions under the Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): Provided further, That the Indian Health Care Improvement Fund may be used, as needed, to carry out activities typically funded under the Indian Health Facilities account.Contract support costsFor payments to tribes and tribal organizations for contract support costs associated with Indian Self-Determination and Education Assistance Act agreements with the Indian Health Service for fiscal year 2017, such sums as may be necessary: Provided, That notwithstanding any other provision of law, no amounts made available under this heading shall be available for transfer to another budget account. Indian health facilitiesFor construction, repair, maintenance, improvement, and equipment of health and related auxiliary facilities, including quarters for personnel; preparation of plans, specifications, and drawings; acquisition of sites, purchase and erection of modular buildings, and purchases of trailers; and for provision of domestic and community sanitation facilities for Indians, as authorized by section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the Indian Self-Determination Act, and the Indian Health Care Improvement Act, and for expenses necessary to carry out such Acts and titles II and III of the Public Health Service Act with respect to environmental health and facilities support activities of the Indian Health Service, $557,946,000, to remain available until expended: Provided, That notwithstanding any other provision of law, funds appropriated for the planning, design, construction, renovation or expansion of health facilities for the benefit of an Indian tribe or tribes may be used to purchase land on which such facilities will be located: Provided further, That not to exceed $500,000 may be used by the Indian Health Service to purchase TRANSAM equipment from the Department of Defense for distribution to the Indian Health Service and tribal facilities: Provided further, That none of the funds appropriated to the Indian Health Service may be used for sanitation facilities construction for new homes funded with grants by the housing programs of the United States Department of Housing and Urban Development: Provided further, That not to exceed $2,700,000 from this account and the Indian Health Services account may be used by the Indian Health Service to obtain ambulances for the Indian Health Service and tribal facilities in conjunction with an existing interagency agreement between the Indian Health Service and the General Services Administration: Provided further, That not to exceed $500,000 may be placed in a Demolition Fund, to remain available until expended, and be used by the Indian Health Service for the demolition of Federal buildings. Administrative provisions—indian health serviceAppropriations provided in this Act to the Indian Health Service shall be available for services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem rate equivalent to the maximum rate payable for senior-level positions under 5 U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical equipment; purchase of reprints; purchase, renovation and erection of modular buildings and renovation of existing facilities; payments for telephone service in private residences in the field, when authorized under regulations approved by the Secretary; uniforms or allowances therefor as authorized by 5 U.S.C. 5901–5902; and for expenses of attendance at meetings that relate to the functions or activities of the Indian Health Service: Provided, That in accordance with the provisions of the Indian Health Care Improvement Act, non-Indian patients may be extended health care at all tribally administered or Indian Health Service facilities, subject to charges, and the proceeds along with funds recovered under the Federal Medical Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the facility providing the service and shall be available without fiscal year limitation: Provided further, That notwithstanding any other law or regulation, funds transferred from the Department of Housing and Urban Development to the Indian Health Service shall be administered under Public Law 86–121, the Indian Sanitation Facilities Act and Public Law 93–638: Provided further, That funds appropriated to the Indian Health Service in this Act, except those used for administrative and program direction purposes, shall not be subject to limitations directed at curtailing Federal travel and transportation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used for any assessments or charges by the Department of Health and Human Services unless identified in the budget justification and provided in this Act, or approved by the House and Senate Committees on Appropriations through the reprogramming process: Provided further, That notwithstanding any other provision of law, funds previously or herein made available to a tribe or tribal organization through a contract, grant, or agreement authorized by title I or title V of the Indian Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450), may be deobligated and reobligated to a self-determination contract under title I, or a self-governance agreement under title V of such Act and thereafter shall remain available to the tribe or tribal organization without fiscal year limitation: Provided further, That none of the funds made available to the Indian Health Service in this Act shall be used to implement the final rule published in the Federal Register on September 16, 1987, by the Department of Health and Human Services, relating to the eligibility for the health care services of the Indian Health Service until the Indian Health Service has submitted a budget request reflecting the increased costs associated with the proposed final rule, and such request has been included in an appropriations Act and enacted into law: Provided further, That with respect to functions transferred by the Indian Health Service to tribes or tribal organizations, the Indian Health Service is authorized to provide goods and services to those entities on a reimbursable basis, including payments in advance with subsequent adjustment, and the reimbursements received therefrom, along with the funds received from those entities pursuant to the Indian Self-Determination Act, may be credited to the same or subsequent appropriation account from which the funds were originally derived, with such amounts to remain available until expended: Provided further, That reimbursements for training, technical assistance, or services provided by the Indian Health Service will contain total costs, including direct, administrative, and overhead associated with the provision of goods, services, or technical assistance: Provided further, That the appropriation structure for the Indian Health Service may not be altered without advance notification to the House and Senate Committees on Appropriations. National institutes of health National institute of environmental health sciencesFor necessary expenses for the National Institute of Environmental Health Sciences in carrying out activities set forth in section 311(a) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9660(a)) and section 126(g) of the Superfund Amendments and Reauthorization Act of 1986, $77,349,000. Agency for toxic substances and disease registry Toxic substances and environmental public healthFor necessary expenses for the Agency for Toxic Substances and Disease Registry (ATSDR) in carrying out activities set forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA) and section 3019 of the Solid Waste Disposal Act, $74,691,000, of which up to $1,000 per eligible employee of the Agency for Toxic Substances and Disease Registry shall remain available until expended for Individual Learning Accounts: Provided, That notwithstanding any other provision of law, in lieu of performing a health assessment under section 104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate health studies, evaluations, or activities, including, without limitation, biomedical testing, clinical evaluations, medical monitoring, and referral to accredited healthcare providers: Provided further, That in performing any such health assessment or health study, evaluation, or activity, the Administrator of ATSDR shall not be bound by the deadlines in section 104(i)(6)(A) of CERCLA: Provided further, That none of the funds appropriated under this heading shall be available for ATSDR to issue in excess of 40 toxicological profiles pursuant to section 104(i) of CERCLA during fiscal year 2017, and existing profiles may be updated as necessary. Other related agencies Executive office of the president Council on environmental quality and office of environmental qualityFor necessary expenses to continue functions assigned to the Council on Environmental Quality and Office of Environmental Quality pursuant to the National Environmental Policy Act of 1969, the Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of 1977, and not to exceed $750 for official reception and representation expenses, $3,000,000: Provided, That notwithstanding section 202 of the National Environmental Policy Act of 1970, the Council shall consist of one member, appointed by the President, by and with the advice and consent of the Senate, serving as chairman and exercising all powers, functions, and duties of the Council. Chemical safety and hazard investigation board Salaries and expensesFor necessary expenses in carrying out activities pursuant to section 112(r)(6) of the Clean Air Act, including hire of passenger vehicles, uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per diem equivalent to the maximum rate payable for senior level positions under 5 U.S.C. 5376, $11,000,000: Provided, That the Chemical Safety and Hazard Investigation Board (Board) shall have not more than three career Senior Executive Service positions: Provided further, That notwithstanding any other provision of law, the individual appointed to the position of Inspector General of the Environmental Protection Agency (EPA) shall, by virtue of such appointment, also hold the position of Inspector General of the Board: Provided further, That notwithstanding any other provision of law, the Inspector General of the Board shall utilize personnel of the Office of Inspector General of EPA in performing the duties of the Inspector General of the Board, and shall not appoint any individuals to positions within the Board. Office of navajo and hopi indian relocation Salaries and expenses(including transfer of funds)For necessary expenses of the Office of Navajo and Hopi Indian Relocation as authorized by Public Law 93–531, $15,431,000, to remain available until expended: Provided, That funds provided in this or any other appropriations Act are to be used to relocate eligible individuals and groups including evictees from District 6, Hopi-partitioned lands residents, those in significantly substandard housing, and all others certified as eligible and not included in the preceding categories: Provided further, That none of the funds contained in this or any other Act may be used by the Office of Navajo and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as of November 30, 1985, was physically domiciled on the lands partitioned to the Hopi Tribe unless a new or replacement home is provided for such household: Provided further, That no relocatee will be provided with more than one new or replacement home: Provided further, That the Office shall relocate any certified eligible relocatees who have selected and received an approved homesite on the Navajo reservation or selected a replacement residence off the Navajo reservation or on the land acquired pursuant to 25 U.S.C. 640d–10: Provided further, That $200,000 shall be transferred to the Office of Inspector General of the Department of the Interior, to remain available until expended, for audits and investigations of the Office of Navajo and Hopi Indian Relocation, consistent with the Inspector General Act of 1978 (5 U.S.C. App.). Institute of american indian and alaska native culture and arts development Payment to the instituteFor payment to the Institute of American Indian and Alaska Native Culture and Arts Development, as authorized by title XV of Public Law 99–498 (20 U.S.C. 56 part A), $11,619,000, to remain available until September 30, 2018. Smithsonian institution Salaries and expensesFor necessary expenses of the Smithsonian Institution, as authorized by law, including research in the fields of art, science, and history; development, preservation, and documentation of the National Collections; presentation of public exhibits and performances; collection, preparation, dissemination, and exchange of information and publications; conduct of education, training, and museum assistance programs; maintenance, alteration, operation, lease agreements of no more than 30 years, and protection of buildings, facilities, and approaches; not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and purchase, rental, repair, and cleaning of uniforms for employees, $712,487,000 (reduced by $300,000) (increased by $300,000), to remain available until September 30, 2018, except as otherwise provided herein; of which not to exceed $50,467,000 for the instrumentation program, collections acquisition, exhibition reinstallation, the National Museum of African American History and Culture, and the repatriation of skeletal remains program shall remain available until expended; and including such funds as may be necessary to support American overseas research centers: Provided, That funds appropriated herein are available for advance payments to independent contractors performing research services or participating in official Smithsonian presentations. Facilities capitalFor necessary expenses of repair, revitalization, and alteration of facilities owned or occupied by the Smithsonian Institution, by contract or otherwise, as authorized by section 2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including necessary personnel, $150,860,000, to remain available until expended, of which not to exceed $10,000 shall be for services as authorized by 5 U.S.C. 3109. National gallery of art Salaries and expensesFor the upkeep and operations of the National Gallery of Art, the protection and care of the works of art therein, and administrative expenses incident thereto, as authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress), including services as authorized by 5 U.S.C. 3109; payment in advance when authorized by the treasurer of the Gallery for membership in library, museum, and art associations or societies whose publications or services are available to members only, or to members at a price lower than to the general public; purchase, repair, and cleaning of uniforms for guards, and uniforms, or allowances therefor, for other employees as authorized by law (5 U.S.C. 5901–5902); purchase or rental of devices and services for protecting buildings and contents thereof, and maintenance, alteration, improvement, and repair of buildings, approaches, and grounds; and purchase of services for restoration and repair of works of art for the National Gallery of Art by contracts made, without advertising, with individuals, firms, or organizations at such rates or prices and under such terms and conditions as the Gallery may deem proper, $130,801,000, to remain available until September 30, 2018, of which not to exceed $3,620,000 for the special exhibition program shall remain available until expended. Repair, restoration and renovation of buildingsFor necessary expenses of repair, restoration and renovation of buildings, grounds and facilities owned or occupied by the National Gallery of Art, by contract or otherwise, for operating lease agreements of no more than 10 years, with no extensions or renewals beyond the 10 years, that address space needs created by the ongoing renovations in the Master Facilities Plan, as authorized, $22,564,000, to remain available until expended: Provided, That contracts awarded for environmental systems, protection systems, and exterior repair or renovation of buildings of the National Gallery of Art may be negotiated with selected contractors and awarded on the basis of contractor qualifications as well as price. John F. kennedy center for the performing arts Operations and maintenanceFor necessary expenses for the operation, maintenance and security of the John F. Kennedy Center for the Performing Arts, $22,260,000. Capital repair and restorationFor necessary expenses for capital repair and restoration of the existing features of the building and site of the John F. Kennedy Center for the Performing Arts, $14,140,000, to remain available until expended. Woodrow wilson international center for scholars Salaries and expensesFor expenses necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of 1968 (82 Stat. 1356) including hire of passenger vehicles and services as authorized by 5 U.S.C. 3109, $10,500,000, to remain available until September 30, 2018. National foundation on the arts and the humanities National endowment for the arts Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $149,849,000 shall be available to the National Endowment for the Arts for the support of projects and productions in the arts, including arts education and public outreach activities, through assistance to organizations and individuals pursuant to section 5 of the Act, for program support, and for administering the functions of the Act, to remain available until expended. National endowment for the humanities Grants and administrationFor necessary expenses to carry out the National Foundation on the Arts and the Humanities Act of 1965, $149,848,000, to remain available until expended, of which $139,148,000 shall be available for support of activities in the humanities, pursuant to section 7(c) of the Act and for administering the functions of the Act; and $10,700,000 shall be available to carry out the matching grants program pursuant to section 10(a)(2) of the Act, including $8,500,000 for the purposes of section 7(h): Provided, That appropriations for carrying out section 10(a)(2) shall be available for obligation only in such amounts as may be equal to the total amounts of gifts, bequests, devises of money, and other property accepted by the chairman or by grantees of the National Endowment for the Humanities under the provisions of sections 11(a)(2)(B) and 11(a)(3)(B) during the current and preceding fiscal years for which equal amounts have not previously been appropriated.Administrative provisionsNone of the funds appropriated to the National Foundation on the Arts and the Humanities may be used to process any grant or contract documents which do not include the text of 18 U.S.C. 1913: Provided, That none of the funds appropriated to the National Foundation on the Arts and the Humanities may be used for official reception and representation expenses: Provided further, That funds from nonappropriated sources may be used as necessary for official reception and representation expenses: Provided further, That the Chairperson of the National Endowment for the Arts may approve grants of up to $10,000, if in the aggregate the amount of such grants does not exceed 5 percent of the sums appropriated for grantmaking purposes per year: Provided further, That such small grant actions are taken pursuant to the terms of an expressed and direct delegation of authority from the National Council on the Arts to the Chairperson. Commission of fine arts Salaries and expensesFor expenses of the Commission of Fine Arts under chapter 91 of title 40, United States Code, $2,762,000: Provided, That the Commission is authorized to charge fees to cover the full costs of its publications, and such fees shall be credited to this account as an offsetting collection, to remain available until expended without further appropriation: Provided further, That the Commission is authorized to accept gifts, including objects, papers, artwork, drawings and artifacts, that pertain to the history and design of the Nation's Capital or the history and activities of the Commission of Fine Arts, for the purpose of artistic display, study or education: Provided further, That one-tenth of one percent of the funds provided under this heading may be used for official reception and representation expenses.National capital arts and cultural affairsFor necessary expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), $2,000,000. Advisory council on historic preservation Salaries and expensesFor necessary expenses of the Advisory Council on Historic Preservation (Public Law 89–665), $6,480,000. National capital planning commission Salaries and expensesFor necessary expenses of the National Capital Planning Commission under chapter 87 of title 40, United States Code, including services as authorized by 5 U.S.C. 3109, $8,099,000: Provided, That one-quarter of 1 percent of the funds provided under this heading may be used for official reception and representational expenses associated with hosting international visitors engaged in the planning and physical development of world capitals. United states holocaust memorial museum Holocaust memorial museumFor expenses of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36 U.S.C. 2301–2310), $57,000,000, of which $1,215,000 shall remain available until September 30, 2019, for the Museum's equipment replacement program; and of which $2,500,000 for the Museum's repair and rehabilitation program and $1,264,000 for the Museum's outreach initiatives program shall remain available until expended.  IVGeneral provisions (including transfers of funds)  Restriction on use of funds 401.No part of any appropriation contained in this Act shall be available for any activity or the publication or distribution of literature that in any way tends to promote public support or opposition to any legislative proposal on which Congressional action is not complete other than to communicate to Members of Congress as described in 18 U.S.C. 1913.  
402.Obligation of appropriationsNo part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. REPROGRAMMING PROCEDURES, DISCLOSURE OF ADMINISTRATIVE EXPENSES, AND OPERATING PLANS   403. (a)DefinitionsFor the purposes of this section: 
(1)“Reprogramming” includes: (A)The reallocation of funds from one program, project, or activity, to another within any appropriation funded in this Act. 
(B)For construction, land acquisition, and forest legacy accounts, the reallocation of funds, including unobligated balances, from one construction, land acquisition, or forest legacy project to another such project. (C)An operating plan or any later modification thereof submitted under subsection (i) of this section. 
(D)Proposed reorganizations even without a change in funding, including any change to the organization table presented in the budget justification. (2)“Program”, “project”, and “activity” constitute the delineation below the appropriation account level of any agency funded by this Act, as shown in any table of the report accompanying this Act. 
(3)“Funds” includes funds provided in this Act or previous appropriations Acts that are available for obligation in the current fiscal year and any amounts available for obligation in the current fiscal year derived from collections, fees or charges. (4)“Assessment” is any overhead charge, deduction, reserve or holdback, including working capital fund and cost pool charges, from any program, project, and activity to support government-wide, departmental, agency, or bureau administrative functions or headquarters, regional, or central operations or to provide for contingencies. 
(b)General Guidelines For Reprogramming 
(1)A reprogramming should be made only when an unforeseen situation arises, and then only if postponement of the project or the activity until the next appropriation year would result in actual loss or damage. (2)Any project or activity, which may be deferred through reprogramming, shall not later be accomplished by means of further reprogramming, but instead, funds should again be sought for the deferred project or activity through the regular appropriations process. 
(3)Except under the most urgent situations, reprogramming should not be employed to initiate new programs or increase allocations specifically denied or limited by the Congress, or to decrease allocations specifically increased by the Congress. (4)New programs requested in the budget should not be initiated before enactment of the bill without notification to, and the approval of, the Committees on Appropriations of the House of Representatives and the Senate (hereinafter “the Committees”). This restriction applies to all such actions regardless of whether a formal reprogramming of funds is required to begin the program. 
(c)Criteria 
(1)A reprogramming shall be submitted to the Committees in writing 30 days prior to implementation if— (A)it exceeds $1,000,000 individually or cumulatively or results in a cumulative increase or decrease of more than 10 percent of funds annually in any affected program, project, or activity; 
(B)it is a reorganization; or (C)it is an operating plan or any later modification thereof as submitted under subsection (i) of this section: Provided, That such plan or modification thereof also meets any of the other criteria under subsection (c)(1) of this section. 
(2)No funds shall be available for obligation or expenditure through a reprogramming until 30 days after the receipt by the Committees of a notice of proposed reprogramming. (3)A reprogramming shall be considered approved 30 days after receipt if the Committees have posed no objection. However, agencies will be expected to extend the approval deadline if specifically requested by either Committee. 
(d)Exceptions 
(1)With regard to the tribal priority allocations of the Bureau of Indian Affairs, there is no restriction on reprogrammings among these programs. However, the Bureau shall report on all reprogrammings made during a given fiscal year no later than 60 days after the end of the fiscal year. (2)With regard to the Environmental Protection Agency, State and Tribal Assistance Grants account, the Committees do not require reprogramming requests associated with States and Tribes Partnership Grants. 
(e)Assessments 
(1)No assessment shall be levied or collected unless such assessment and the basis therefor are presented to the Committees in the budget justifications and are subsequently approved by the Committees. The explanation for any assessment in the budget justification shall show the amount of the assessment, the activities assessed, and the purpose of the funds. (2)Proposed changes to estimated assessments, as such estimates were presented in annual budget justifications, shall be submitted through the reprogramming process set out in this section and shall be subject to the same dollar and reporting criteria as any other reprogramming. 
(3)Each department, agency or bureau that utilizes assessments shall submit an annual report to the Committees which provides details on the use of all funds assessed from any other program, project, or activity. (4)In no case shall contingency funds or assessments be used to finance agency actions disapproved or limited by the Congress. 
(f)Land Acquisitions, Easements, and Forest LegacyLands shall not be acquired for more than the approved appraised value (as addressed in section 301(3) of Public Law 91–646), unless such acquisitions are submitted to the Committees for approval in compliance with these procedures. (g)Land ExchangesLand exchanges, wherein the estimated value of the Federal lands to be exchanged is greater than $1,000,000, shall not be consummated until the Committees have had a 30-day period in which to examine the proposed exchange. In addition, the Committees shall be provided advance notification of exchanges valued between $500,000 and $1,000,000. 
(h)Budget StructureThe program, project, and activity structure for any agency appropriation account shall not be altered without advance approval of the Committees. (i)Operating PlansNot later than 60 days after the date of enactment of this Act, each department or agency funded by this Act shall submit an operating plan to the Committees to establish the baseline for application of reprogramming for the current fiscal year. The operating plan shall include— 
(1)a table for each appropriation with a separate column to display the President’s budget request, adjustments made by the Congress, enacted rescissions, if appropriate, and the fiscal year enacted level; (2)a delineation in the table for each appropriation by program, project, and activity for the respective appropriation; and 
(3)an identification of items of special congressional interest. 404.Mining applications (a)Limitation of FundsNone of the funds appropriated or otherwise made available pursuant to this Act shall be obligated or expended to accept or process applications for a patent for any mining or mill site claim located under the general mining laws.  
(b)ExceptionsSubsection (a) shall not apply if the Secretary of the Interior determines that, for the claim concerned: (1) a patent application was filed with the Secretary on or before September 30, 1994; and (2) all requirements established under sections 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C. 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30 U.S.C. 42) for mill site claims, as the case may be, were fully complied with by the applicant by that date.  (c)ReportOn September 30, 2018, the Secretary of the Interior shall file with the House and Senate Committees on Appropriations and the Committee on Natural Resources of the House and the Committee on Energy and Natural Resources of the Senate a report on actions taken by the Department under the plan submitted pursuant to section 314(c) of the Department of the Interior and Related Agencies Appropriations Act, 1997 (Public Law 104–208).  
(d)Mineral ExaminationsIn order to process patent applications in a timely and responsible manner, upon the request of a patent applicant, the Secretary of the Interior shall allow the applicant to fund a qualified third-party contractor to be selected by the Director of the Bureau of Land Management to conduct a mineral examination of the mining claims or mill sites contained in a patent application as set forth in subsection (b). The Bureau of Land Management shall have the sole responsibility to choose and pay the third-party contractor in accordance with the standard procedures employed by the Bureau of Land Management in the retention of third-party contractors.  405.Contract support costs, prior year limitationSections 405 and 406 of division F of the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235) shall continue in effect in fiscal year 2017. 
406.Contract support costs, fiscal year 2017 limitationAmounts provided by this Act for fiscal year 2017 under the headings Department of Health and Human Services, Indian Health Service, Contract Support Costs and Department of the Interior, Bureau of Indian Affairs and Bureau of Indian Education, Contract Support Costs are the only amounts available for contract support costs arising out of self-determination or self-governance contracts, grants, compacts, or annual funding agreements for fiscal year 2017 with the Bureau of Indian Affairs or the Indian Health Service: Provided, That such amounts provided by this Act are not available for payment of claims for contract support costs for prior years, or for repayments of payments for settlements or judgments awarding contract support costs for prior years. 407.Forest management plansThe Secretary of Agriculture shall not be considered to be in violation of subparagraph 6(f)(5)(A) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more than 15 years have passed without revision of the plan for a unit of the National Forest System. Nothing in this section exempts the Secretary from any other requirement of the Forest and Rangeland Renewable Resources Planning Act (16 U.S.C. 1600 et seq.) or any other law: Provided, That if the Secretary is not acting expeditiously and in good faith, within the funding available, to revise a plan for a unit of the National Forest System, this section shall be void with respect to such plan and a court of proper jurisdiction may order completion of the plan on an accelerated basis.  
408.Prohibition within national monumentsNo funds provided in this Act may be expended to conduct preleasing, leasing and related activities under either the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within the boundaries of a National Monument established pursuant to the Act of June 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001, except where such activities are allowed under the Presidential proclamation establishing such monument.  409.Limitation on takingsUnless otherwise provided herein, no funds appropriated in this Act for the acquisition of lands or interests in lands may be expended for the filing of declarations of taking or complaints in condemnation without the approval of the House and Senate Committees on Appropriations: Provided, That this provision shall not apply to funds appropriated to implement the Everglades National Park Protection and Expansion Act of 1989, or to funds appropriated for Federal assistance to the State of Florida to acquire lands for Everglades restoration purposes. 
Timber sale requirements 
410. No timber sale in Alaska's Region 10 shall be advertised if the indicated rate is deficit (defined as the value of the timber is not sufficient to cover all logging and stumpage costs and provide a normal profit and risk allowance under the Forest Service's appraisal process) when appraised using a residual value appraisal. The western red cedar timber from those sales which is surplus to the needs of the domestic processors in Alaska, shall be made available to domestic processors in the contiguous 48 United States at prevailing domestic prices. All additional western red cedar volume not sold to Alaska or contiguous 48 United States domestic processors may be exported to foreign markets at the election of the timber sale holder. All Alaska yellow cedar may be sold at prevailing export prices at the election of the timber sale holder. 411.Prohibition on no-bid contractsNone of the funds appropriated or otherwise made available by this Act to executive branch agencies may be used to enter into any Federal contract unless such contract is entered into in accordance with the requirements of Chapter 33 of title 41, United States Code, or Chapter 137 of title 10, United States Code, and the Federal Acquisition Regulation, unless— 
(1)Federal law specifically authorizes a contract to be entered into without regard for these requirements, including formula grants for States, or federally recognized Indian tribes; or  (2)such contract is authorized by the Indian Self-Determination and Education Assistance Act (Public Law 93–638, 25 U.S.C. 450 et seq.) or by any other Federal laws that specifically authorize a contract within an Indian tribe as defined in section 4(e) of that Act (25 U.S.C. 450b(e)); or  
(3)such contract was awarded prior to the date of enactment of this Act.  412.Posting of reports (a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— (1)the public posting of the report compromises national security; or  
(2)the report contains proprietary information.  (c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  
413.National endowment for the arts grant guidelinesOf the funds provided to the National Endowment for the Arts— (1)The Chairperson shall only award a grant to an individual if such grant is awarded to such individual for a literature fellowship, National Heritage Fellowship, or American Jazz Masters Fellowship.  
(2)The Chairperson shall establish procedures to ensure that no funding provided through a grant, except a grant made to a State or local arts agency, or regional group, may be used to make a grant to any other organization or individual to conduct activity independent of the direct grant recipient. Nothing in this subsection shall prohibit payments made in exchange for goods and services.  (3)No grant shall be used for seasonal support to a group, unless the application is specific to the contents of the season, including identified programs or projects.  
414.National endowment for the arts program priorities 
(a)In providing services or awarding financial assistance under the National Foundation on the Arts and the Humanities Act of 1965 from funds appropriated under this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that serve underserved populations.  (b)In this section: 
(1)The term underserved population means a population of individuals, including urban minorities, who have historically been outside the purview of arts and humanities programs due to factors such as a high incidence of income below the poverty line or to geographic isolation.  (2)The term poverty line means the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a family of the size involved.  
(c)In providing services and awarding financial assistance under the National Foundation on the Arts and Humanities Act of 1965 with funds appropriated by this Act, the Chairperson of the National Endowment for the Arts shall ensure that priority is given to providing services or awarding financial assistance for projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of the arts.  (d)With funds appropriated by this Act to carry out section 5 of the National Foundation on the Arts and Humanities Act of 1965— 
(1)the Chairperson shall establish a grant category for projects, productions, workshops, or programs that are of national impact or availability or are able to tour several States;  (2)the Chairperson shall not make grants exceeding 15 percent, in the aggregate, of such funds to any single State, excluding grants made under the authority of paragraph (1);  
(3)the Chairperson shall report to the Congress annually and by State, on grants awarded by the Chairperson in each grant category under section 5 of such Act; and  (4)the Chairperson shall encourage the use of grants to improve and support community-based music performance and education. 
Status of balances of appropriations 
415.The Department of the Interior, the Environmental Protection Agency, the Forest Service, and the Indian Health Service shall provide the Committees on Appropriations of the House of Representatives and Senate quarterly reports on the status of balances of appropriations including all uncommitted, committed, and unobligated funds in each program and activity. Report on use of climate change funds 416.Not later than 120 days after the date on which the President's fiscal year 2018 budget request is submitted to the Congress, the President shall submit a comprehensive report to the Committees on Appropriations of the House of Representatives and the Senate describing in detail all Federal agency funding, domestic and international, for climate change programs, projects, and activities in fiscal years 2016 and 2017, including an accounting of funding by agency with each agency identifying climate change programs, projects, and activities and associated costs by line item as presented in the President's Budget Appendix, and including citations and linkages where practicable to each strategic plan that is driving funding within each climate change program, project, and activity listed in the report. 
Prohibition on use of funds 
417.Notwithstanding any other provision of law, none of the funds made available in this Act or any other Act may be used to promulgate or implement any regulation requiring the issuance of permits under title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide, nitrous oxide, water vapor, or methane emissions resulting from biological processes associated with livestock production. Greenhouse gas reporting restrictions 418.Notwithstanding any other provision of law, none of the funds made available in this or any other Act may be used to implement any provision in a rule, if that provision requires mandatory reporting of greenhouse gas emissions from manure management systems. 
419.Modification of authorities 
(a)Section 8162(m)(3) of the Department of Defense Appropriations Act, 2000 (40 U.S.C. 8903 note; Public Law 106–79) is amended by striking September 30, 2016 and inserting September 30, 2017. (b)For fiscal year 2017, the authority provided by the provisos under the heading Dwight D. Eisenhower Memorial Commission—Capital Construction in division E of Public Law 112–74 shall not be in effect. 
Funding prohibition 
420.None of the funds made available by this or any other Act may be used to regulate the lead content of ammunition, ammunition components, or fishing tackle under the Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or any other law. 421.Extension of grazing permitsThe terms and conditions of section 325 of Public Law 108–108 (117 Stat. 1307), regarding grazing permits issued by the Forest Service on any lands not subject to administration under section 402 of the Federal Lands Policy and Management Act (43 U.S.C. 1752), shall remain in effect for fiscal year 2017. 
422.Recreation feeSection 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended by striking September 30, 2017 and inserting September 30, 2018. 423.Stewardship contracting amendmentsSection 604(d) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)) is amended— 
(1)in paragraph (5), by adding at the end the following: Notwithstanding section 2 of the Act of July 31, 1947 (commonly known as the Materials Act of 1947; 30 U.S.C. 602), the Director may enter into an agreement or contract under subsection (b).; and (2)in paragraph (7)— 
(A)by striking and the Director; and (B)by inserting entered into by the Chief after contracts and agreements.   
424.Funding prohibition 
(a)None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography. (b)Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, or adjudication activities.Definition of Fill Material 
425.None of the funds made available in this Act or any other Act may be used by the Environmental Protection Agency to develop, adopt, implement, administer, or enforce any change to the regulations in effect on October 1, 2012, pertaining to the definitions of the terms fill material or discharge of fill material for the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).Clarification of Exemptions 426.Notwithstanding section 404(f)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1344(f)(2)), none of the funds made available by this Act may be used to require a permit for the discharge of dredged or fill material under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) for the activities identified in subparagraphs (A) and (C) of section 404(f)(1) of the Act (33 U.S.C. 1344(f)(1)(A), (C)).  
Waters of the United States 
427.None of the funds made available in this Act or any other Act for any fiscal year may be used to develop, adopt, implement, administer, or enforce any change to the regulations and guidance in effect on October 1, 2012, pertaining to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.), including the provisions of the rules dated November 13, 1986, and August 25, 1993, relating to said jurisdiction, and the guidance documents dated January 15, 2003, and December 2, 2008, relating to said jurisdiction.Hunting, Fishing, and Recreational Shooting on Federal Land 428. (a)Limitation on Use of FundsNone of the funds made available by this or any other Act for any fiscal year may be used to prohibit the use of or access to Federal land (as such term is defined in section 3 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6502)) for hunting, fishing, or recreational shooting if such use or access— 
(1)was not prohibited on such Federal land as of January 1, 2013; and (2)was conducted in compliance with the resource management plan (as defined in section 101 of such Act (16 U.S.C. 6511)) applicable to such Federal land as of January 1, 2013. 
(b)Temporary Closures AllowedNotwithstanding subsection (a), the Secretary of the Interior or the Secretary of Agriculture may temporarily close, for a period not to exceed 30 days, Federal land managed by the Secretary to hunting, fishing, or recreational shooting if the Secretary determines that the temporary closure is necessary to accommodate a special event or for public safety reasons. The Secretary may extend a temporary closure for one additional 90-day period only if the Secretary determines the extension is necessary because of extraordinary weather conditions or for public safety reasons. (c)Authority of StatesNothing in this section shall be construed as affecting the authority, jurisdiction, or responsibility of the several States to manage, control, or regulate fish and resident wildlife under State law or regulations.Lead Test Kit 
429.None of the funds made available by this Act may be used to enforce regulations under sections 745.84 and 745.86 of title 40, Code of Federal Regulations, or any subsequent amendments to such regulations, until the Administrator of the Environmental Protection Agency— (1)publicizes Environmental Protection Agency recognition of a commercially available lead test kit that meets both criteria under section 745.88(c) of title 40, Code of Federal Regulations; or 
(2)solicits public comment on alternatives to subpart E of part 745 of title 40, Code of Federal Regulations, following the date of enactment of this Act.Financial Assurance 430.None of the funds made available by this Act may be used to develop, propose, finalize, implement, enforce, or administer any regulation that would establish new financial responsibility requirements pursuant to section 108(b) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608(b)).GHG NSPS 
431.None of the funds made available by this Act shall be used to propose, finalize, implement, or enforce— (1)any standard of performance under section 111(b) of the Clean Air Act (42 U.S.C. 7411(b)) for any new fossil fuel-fired electricity utility generating unit if the Administrator of the Environmental Protection Agency’s determination that a technology is adequately demonstrated includes consideration of one or more facilities for which assistance is provided (including any tax credit) under subtitle A of title IV of the Energy Policy Act of 2005 (42 U.S.C. 15961 et seq.) or section 48A of the Internal Revenue Code of 1986; 
(2)any regulation or guidance under section 111(b) of the Clean Air Act (42 U.S.C. 7411(b)) establishing any standard of performance for emissions of any greenhouse gas from any modified or reconstructed source that is a fossil fuel-fired electric utility generating unit; or (3)any regulation or guidance under section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)) that applies to the emission of any greenhouse gas by an existing source that is a fossil fuel-fired electric utility generating unit.Availability of Vacant Grazing Allotments 
432.The Secretary of the Interior, with respect to public lands administered by the Bureau of Land Management, and the Secretary of Agriculture, with respect to the National Forest System lands, shall make vacant grazing allotments available to a holder of a grazing permit or lease issued by either Secretary if the lands covered by the permit or lease or other grazing lands used by the holder of the permit or lease are unusable because of drought or wildfire, as determined by the Secretary concerned. The terms and conditions contained in a permit or lease made available pursuant to this section shall be the same as the terms and conditions of the most recent permit or lease that was applicable to the vacant grazing allotment made available. Section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) shall not apply with respect to any Federal agency action under this section.Protection of Water Rights 433.None of the funds made available in this or any other Act may be used to condition the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on the transfer of any water right, including sole and joint ownership, directly to the United States, or any impairment of title, in whole or in part, granted or otherwise recognized under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact. Additionally, none of the funds made available in this or any other Act may be used to require any water user to apply for or acquire a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement.Limitation on Status Changes 
434.None of the funds made available by this Act shall be used to propose, finalize, implement, or enforce any regulation or guidance under Section 612 of the Clean Air Act (42 U.S.C. 7671k) that changes the status from acceptable to unacceptable for purposes of the Significant New Alternatives Policy (SNAP) program of any hydrofluorocarbon used as a refrigerant or in foam blowing agents, applications or uses. Nothing in this section shall prevent EPA from approving new materials, applications or uses as acceptable under the SNAP program.Use of American Iron and Steel 435. (a) (1)None of the funds made available by a State water pollution control revolving fund as authorized by section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) shall be used for a project for the construction, alteration, maintenance, or repair of a public water system or treatment works unless all of the iron and steel products used in the project are produced in the United States. 
(2)In this section, the term iron and steel products means the following products made primarily of iron or steel: lined or unlined pipes and fittings, manhole covers and other municipal castings, hydrants, tanks, flanges, pipe clamps and restraints, valves, structural steel, reinforced precast concrete, and construction materials.  (b)Subsection (a) shall not apply in any case or category of cases in which the Administrator of the Environmental Protection Agency (in this section referred to as the Administrator) finds that— 
(1)applying subsection (a) would be inconsistent with the public interest; (2)iron and steel products are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or 
(3)inclusion of iron and steel products produced in the United States will increase the cost of the overall project by more than 25 percent. (c)If the Administrator receives a request for a waiver under this section, the Administrator shall make available to the public on an informal basis a copy of the request and information available to the Administrator concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Administrator shall make the request and accompanying information available by electronic means, including on the official public Internet Web site of the Environmental Protection Agency. 
(d)This section shall be applied in a manner consistent with United States obligations under international agreements. (e)The Administrator may retain up to 0.25 percent of the funds appropriated in this Act for the Clean and Drinking Water State Revolving Funds for carrying out the provisions described in subsection (a)(1) for management and oversight of the requirements of this section. Social Cost of Carbon 
436.None of the funds made available by this or any other Act shall be used for the social cost of carbon (SCC) to be incorporated into any rulemaking or guidance document until a new Interagency Working Group (IWG) revises the estimates using the discount rates and the domestic-only limitation on benefits estimates in accordance with Executive Order No. 12866 and OMB Circular A–4 as of January 1, 2015: Provided, That such IWG shall provide to the public all documents, models, and assumptions used in developing the SCC and solicit public comment prior to finalizing any revised estimates.Limitation on Use of Funds for Designated Representatives 437.None of the funds made available by this or any other Act may be used to implement or enforce, or to require States to implement or enforce, the provisions of 40 CFR 170.311(b)(9) as published in the Federal Register on November 2, 2015. 
438.OzoneTo implement the national ambient air quality standards for ozone published in the Federal Register on October 26, 2015 (80 Fed. Reg. 65292): (1)the Governor of each State shall designate areas of the State as attainment, nonattainment, or unclassifiable with respect to the standards not later than October 26, 2024; 
(2)the Administrator of the Environmental Protection Agency shall promulgate final designations for all areas in all States with respect to the standards not later than October 26, 2025; (3)each State shall submit the plan required by section 110(a)(1) of the Clean Air Act (42 U.S.C. 7410(a)(1)) for the standards not later than October 26, 2026;  
(4)the standards shall not apply to the review and disposition of a preconstruction permit application required under part C or D of title I of the Clean Air Act (42 U.S.C. 7470 et seq.) if the Administrator or the State, local or tribal permitting authority, as applicable, has determined the application to be complete prior to the date of promulgation of final designations, or has published a public notice of a preliminary determination or draft permit before the date that is 60 days after the date of promulgation of final designations; and (5)the provisions of subsections (1) through (4) above shall apply notwithstanding the deadlines set forth in Section 107(d) of the Clean Air Act (42 U.S.C. 7407(d)) and Section 110(a)(1) of the Clean Air Act (42 U.S.C. 7410(a)(1)). 
439.Methane EmissionsNone of the funds made available by this Act shall be used to develop, propose, finalize, implement or enforce— (1)any rule or guideline to address methane emissions from sources in the oil and natural gas sector under Sections 111(b) or (d) of the Clean Air Act (42 U.S.C. 7411(b), 7411(d)); 
(2)any rule changing the term adjacent for purposes of defining stationary source and major source as applied to the oil and gas sector under the Clean Air Act; and (3)proposed Draft Control Techniques Guidelines for the Oil and Natural Gas Industry released September 18, 2015 (80 Fed. Reg. 56577).  
440.Royalty RatesNone of the funds made available by this Act may be used to implement any changes to royalty rates or product valuation regulations under Federal coal, oil, and gas leasing programs. 441.Program Review (a)TerminationSecretarial Order 3338, issued by the Secretary of the Interior on January 15, 2016, shall have no force or effect on and after the earlier of— 
(1)September 30, 2017; or (2)the date of publication of notice under subsection (b). 
(b)Publication of noticeThe Secretary of the Interior shall promptly publish notice of the completion of the Programmatic Environmental Impact Statement directed to be prepared under that order. 442.National Gallery of ArtSection 6301(2) of title 40, United States Code, is amended— 
(1)in the matter preceding subparagraph (A), by striking The National Gallery of Art and inserting (A) The National Gallery of Art; (2)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; and 
(3)by adding at the end the following new subparagraph: (B) All other buildings, service roads, walks, and other areas within the exterior boundaries of any real estate or land or interest in land (including temporary use) that the National Gallery of Art acquires and that the Director of the National Gallery of Art determines to be necessary for the adequate protection of individuals or property in the National Gallery of Art and suitable for administration as a part of the National Gallery of Art..  443.BLM Planning 2.0 Rulemaking on Land Use Planning ProceduresNone of the funds made available by this Act may be used to promulgate, implement, administer, or enforce the rule published by the Bureau of Land Management in the Federal Register on February 25, 2016 (81 Fed. Reg. 9673 et seq.; Fed. Reg. Doc. No. 2016–03232), to amend subparts 1601 and 1610 of title 43, Code of Federal Regulations, which establish the procedures used to prepare, revise, or amend land use plans pursuant to the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), until the Secretary of the Interior provides an additional 90-day period for public comments on the proposed rule and holds at least one more public meeting on the proposed rule in each of the eleven contiguous Western States (as defined in section 103(o) of such Act (43 U.S.C. 1702(o))), Texas. and Oklahoma. 
444.Humane transfer of excess animals Notwithstanding any other provision of law, the Secretary of the Interior may transfer excess wild horses or burros that have been removed from the public lands to other Federal, State, and local government agencies for use as work animals: Provided, That the Secretary may make any such transfer immediately upon request of such Federal, State, or local government agency: Provided further, That any excess animal transferred under this provision shall lose its status as a wild free-roaming horse or burro as defined in the Wild Free-Roaming Horses and Burros Act: Provided further, That any Federal, State, or local government agency receiving excess wild horses or burros as authorized in this section shall not destroy the horses or burros in a way that results in their destruction into commercial products, or sell or otherwise transfer the horses in a way that results in their destruction for processing into commercial products. 445.Limitation on use of funds for treatment of lesser prairie chicken under Endangered Species Act of 1973None of the funds made available by this Act shall be used to treat the lesser prairie chicken as an endangered species or threatened species, or a candidate for listing as such a species, under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
446.Indian Health Governing BoardNot later than six months after the date of receipt by the Secretary of Health and Human Services of a written request from the tribe or tribes served by a hospital operated by the Indian Health Service, the Secretary shall install a governance board exclusively for such hospital for a trial period of three years: Provided, That the governance board shall be comprised of Indian Health Service senior executives, elected tribal officials, and hospital administration experts outside of the Indian Health Service system: Provided further, that the governance board shall follow industry-wide best practices: Provided further, that the governance board shall approve, oversee the implementation of, and evaluate metrics of quality care, patient safety and satisfaction, and finance: Provided further, that the governance board shall work with the Indian Health Service on developing standards and procedures for employee recruitment, retention, training, communication, and dismissal to assure consistency with other high performing federally run health facilities: Provided further, that the hospital shall have a chief executive officer hired and accountable to the Director of the Indian Health Service who shall be a liaison between the Indian Health Service and the governance board: Provided further, that the chief executive officer shall retain authority for all hospital personnel matters in accordance with existing law: Provided further, that the chief executive officer and the governance board shall sign a memorandum of understanding to share all pertinent hospital information while protecting individual privacy rights in accordance with existing law: Provided further, that the Secretary shall replace the chief executive officer upon receipt of a written request by the governance board: Provided further, that the governance board shall meet at the hospital regularly: Provided further, that the governance board shall regularly communicate to the affected tribe or tribes, to the Secretary, and to the Congress: Provided further, that at the end of the trial period, the governance board shall publish and disseminate a report evaluating the aforementioned metrics and providing recommendations for any other tribe or tribes wanting to establish a similar governance board at any other hospital operated by the Indian Health Service: Provided further, that if a tribe moves from direct service delivery to delivery through contracting or compacting pursuant to Public Law 93–638, the tribe involved in the pilot has the opportunity to end the pilot and the opportunity to collaborate with the Indian Health Service to reconfigure a governance structure in which that Indian Health Service may upon request continue its participation in the governance structure in a contracted or compacted arrangement.  447.Scientifically supported implementation of omr flow requirements (a)To maximize water supplies for the Central Valley Project and the State Water Project, in implementing the provisions of the smelt biological opinion or salmonid biological opinion, or any successor biological opinions or court orders, pertaining to management of reverse flow in the Old and Middle Rivers, the Secretary of the Interior shall— 
(1)consider the relevant provisions of the applicable biological opinions or any successor biological opinions; (2)manage export pumping rates to achieve a reverse OMR flow rate of −5,000 cubic feet per second unless existing information or that developed by the Secretary of the Interior under paragraphs (3) and (4) leads the Secretary to reasonably conclude, using the best scientific and commercial data available, that a less negative OMR flow rate is necessary to avoid a significant negative impact on the long-term survival of the species covered by the smelt biological opinion or salmonid biological opinion. If the best scientific and commercial data available to the Secretary indicates that a reverse OMR flow rate more negative than −5,000 cubic feet per second can be established without an imminent negative impact on the long-term survival of the species covered by the smelt biological opinion or salmonid biological opinion, the Secretary shall manage export pumping rates to achieve that more negative OMR flow rate; 
(3)document, in writing, any significant facts about real-time conditions relevant to the determinations of OMR reverse flow rates, including— (A)whether targeted real-time fish monitoring pursuant to this section, including monitoring in the vicinity of Station 902, indicates that a significant negative impact on the long-term survival of species covered by the smelt biological opinion or salmonid biological opinion is imminent; and 
(B)whether near-term forecasts with available models show under prevailing conditions that OMR flow of −5,000 cubic feet per second or higher will cause a significant negative impact on the long-term survival of species covered by the smelt biological opinion or salmonid biological opinion; (4)show, in writing, that any determination to manage OMR reverse flow at rates less negative than −5,000 cubic feet per second is necessary to avoid a significant negative impact on the long-term survival of species covered by the smelt biological opinion or salmonid biological opinion, and provide, in writing, an explanation of the data examined and the connection between those data and the choice made, after considering— 
(A)the distribution of Delta smelt throughout the Delta; (B)the potential effects of documented, quantified entrainment on subsequent Delta smelt abundance; 
(C)the water temperature; (D)other significant factors relevant to the determination; and 
(E)whether any alternative measures could have a substantially lesser water supply impact; and (5)for any subsequent smelt biological opinion or salmonid biological opinion, make the showing required in paragraph (4) for any determination to manage OMR reverse flow at rates less negative than the most negative limit in the biological opinion if the most negative limit in the biological opinion is more negative than −5,000 cubic feet per second. 
(b)No reinitiation of consultationIn implementing or at the conclusion of actions under subsection (a), the Secretary of the Interior or the Secretary of Commerce shall not reinitiate consultation on those adjusted operations unless there is a significant negative impact on the long-term survival of the species covered by the smelt biological opinion or salmonid biological opinion. Any action taken under subsection (a) that does not create a significant negative impact on the long-term survival to species covered by the smelt biological opinion or salmonid biological opinion will not alter application of the take permitted by the incidental take statement in the biological opinion under section 7(o)(2) of the Endangered Species Act of 1973. (c)Calculation of reverse flow in OMRWithin 90 days of the enactment of this title, the Secretary of the Interior is directed, in consultation with the California Department of Water Resources to revise the method used to calculate reverse flow in Old and Middle Rivers, for implementation of the reasonable and prudent alternatives in the smelt biological opinion and the salmonid biological opinion, and any succeeding biological opinions, for the purpose of increasing Central Valley Project and State Water Project water supplies. The method of calculating reverse flow in Old and Middle Rivers shall be reevaluated not less than every five years thereafter to achieve maximum export pumping rates within limits established by the smelt biological opinion, the salmonid biological opinion, and any succeeding biological opinions. 
448.Temporary operational flexibility for first few storms of the water year 
(a)In generalConsistent with avoiding an immediate significant negative impact on the long-term survival upon listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973 and other environmental protections under subsection (d), the Secretary of the Interior and the Secretary of Commerce shall authorize the Central Valley Project and the California State Water Project, combined, to operate at levels that result in negative OMR flows at −7,500 cubic feet per second (based on United States Geological Survey gauges on Old and Middle Rivers) daily average as described in subsections (b) and (c) to capture peak flows during storm events. (b)Days of temporary operational flexibilityThe temporary operational flexibility described in subsection (a) shall be authorized on days that the California Department of Water Resources determines the net Sacramento-San Joaquin River Delta outflow index is at, or above, 13,000 cubic feet per second. 
(c)Compliance with endangered species act authorizationsIn carrying out this section, the Secretary of the Interior and the Secretary of Commerce may continue to impose any requirements under the smelt biological opinion and salmonid biological opinion during any period of temporary operational flexibility as they determine are reasonably necessary to avoid additional significant negative impacts on the long-term survival of a listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973, provided that the requirements imposed do not reduce water supplies available for the Central Valley Project and the California State Water Project. (d)Other environmental protections (1)State lawThe actions of the Secretary of the Interior and the Secretary of Commerce under this section shall be consistent with applicable regulatory requirements under State law. The foregoing does not constitute a waiver of sovereign immunity. 
(2)First sediment flushDuring the first flush of sediment out of the Sacramento-San Joaquin River Delta in each water year, and provided that such determination is based upon objective evidence, OMR flow may be managed at rates less negative than −5,000 cubic feet per second for a minimum duration to avoid movement of adult Delta smelt (Hypomesus transpacificus) to areas in the southern Sacramento-San Joaquin River Delta that would be likely to increase entrainment at Central Valley Project and California State Water Project pumping plants. (3)Applicability of opinionThis section shall not affect the application of the salmonid biological opinion from April 1 to May 31, unless the Secretary of Commerce finds, based on the best scientific and commercial data available, that some or all of such applicable requirements may be adjusted during this time period to provide emergency water supply relief without resulting in additional adverse effects over and above the range of impacts authorized under the Endangered Species Act of 1973. In addition to any other actions to benefit water supply, the Secretary of the Interior and the Secretary of Commerce shall consider allowing through-Delta water transfers to occur during this period if they can be accomplished consistent with section 3405(a)(1)(H) of the Central Valley Project Improvement Act. Water transfers solely or exclusively through the California State Water Project that do not require any use of Reclamation facilities or approval by Reclamation are not required to be consistent with section 3405(a)(1)(H) of the Central Valley Project Improvement Act. 
(4)MonitoringDuring operations under this section, the Commissioner of Reclamation, in coordination with the United States Fish and Wildlife Service, National Marine Fisheries Service, and California Department of Fish and Wildlife, shall undertake expanded monitoring programs and other data gathering to improve Central Valley Project and California State Water Project water supplies, to ensure incidental take levels are not exceeded, and to identify potential negative impacts, if any, and actions necessary to mitigate impacts of the temporary operational flexibility to species listed under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (e)Effect of high outflowsIn recognition of the high outflow levels from the Sacramento-San Joaquin River Delta during the days this section is in effect under subsection (b), the Secretary of the Interior and the Secretary of Commerce shall not count such days toward the 5-day and 14-day running averages of tidally filtered daily Old and Middle River flow requirements under the smelt biological opinion and salmonid biological opinion, as long as the Secretaries avoid significant negative impact on the long-term survival of listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973. 
(f)Level of detail required for analysisIn articulating the determinations required under this section, the Secretary of the Interior and the Secretary of Commerce shall fully satisfy the requirements herein but shall not be expected to provide a greater level of supporting detail for the analysis than feasible to provide within the short timeframe permitted for timely decision making in response to changing conditions in the Sacramento-San Joaquin River Delta. (g)OMR flowsThe Secretary of the Interior and the Secretary of Commerce shall, through the adaptive management provisions in the salmonid biological opinion, limit OMR reverse flow to −5,000 cubic feet per second based on date-certain triggers in the salmonid biological opinions only if using real-time migration information on salmonids demonstrates that such action is necessary to avoid a significant negative impact on the long-term survival of listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973. 
(h)No reinitiation of consultationIn implementing or at the conclusion of actions under this section, the Secretary of the Interior shall not reinitiate consultation on those adjusted operations if there is no immediate significant negative impact on the long-term survival of listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973. Any action taken under this section that does not create an immediate significant negative impact on the long-term survival of listed fish species over and above the range of impacts authorized under the Endangered Species Act of 1973 will not alter application of the take permitted by the incidental take statement in those biological opinions under section 7(o)(2) of the Endangered Species Act of 1973. 449.State water project offset and water rights protections (a)Offset for state water project (1)Implementation impactsThe Secretary of the Interior shall confer with the California Department of Fish and Wildlife in connection with the implementation of this section on potential impacts to any consistency determination for operations of the State Water Project issued pursuant to California Fish and Game Code section 2080.1. 
(2)Additional yieldIf, as a result of the application of this section, the California Department of Fish and Wildlife— (A)determines that operations of the State Water Project are inconsistent with the consistency determinations issued pursuant to California Fish and Game Code section 2080.1 for operations of the State Water Project; or 
(B)requires take authorization under California Fish and Game Code section 2081 for operation of the State Water Project in a manner that directly or indirectly results in reduced water supply to the State Water Project as compared with the water supply available under the smelt biological opinion and the salmonid biological opinion; and as a result, Central Valley Project yield is greater than it otherwise would have been, then that additional yield shall be made available to the State Water Project for delivery to State Water Project contractors to offset that reduced water supply. (3)Notification related to environmental protectionsThe Secretary of the Interior and Secretary of Commerce shall— 
(A)notify the Director of the California Department of Fish and Wildlife regarding any changes in the manner in which the smelt biological opinion or the salmonid biological opinion is implemented; and (B)confirm that those changes are consistent with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
(b)Area of origin and water rights protections 
(1)In generalThe Secretary of the Interior and the Secretary of Commerce, in carrying out the mandates of this section, shall take no action that— (A)diminishes, impairs, or otherwise affects in any manner any area of origin, watershed of origin, county of origin, or any other water rights protection, including rights to water appropriated before December 19, 1914, provided under State law; 
(B)limits, expands or otherwise affects the application of section 10505, 10505.5, 11128, 11460, 11461, 11462, 11463 or 12200 through 12220 of the California Water Code or any other provision of State water rights law, without respect to whether such a provision is specifically referred to in this section; or (C)diminishes, impairs, or otherwise affects in any manner any water rights or water rights priorities under applicable law. 
(2)Section 7 of the endangered species actAny action proposed to be undertaken by the Secretary of the Interior and the Secretary of Commerce pursuant to both this section and section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall be undertaken in a manner that does not alter water rights or water rights priorities established by California law or it shall not be undertaken at all. Nothing in this subsection affects the obligations of the Secretary of the Interior and the Secretary of Commerce under section 7 of the Endangered Species Act of 1973. (3)Effect of act (A)Nothing in this section affects or modifies any obligation of the Secretary of the Interior under section 8 of the Act of June 17, 1902 (32 Stat. 390, chapter 1093). 
(B)Nothing in this section diminishes, impairs, or otherwise affects in any manner any Project purposes or priorities for the allocation, delivery or use of water under applicable law, including the Project purposes and priorities established under section 3402 and section 3406 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706). (c)No redirected adverse impacts (1)In generalThe Secretary of the Interior and Secretary of Commerce shall not carry out any specific action authorized under this section that will directly or through State agency action indirectly result in the involuntary reduction of water supply to an individual, district, or agency that has in effect a contract for water with the State Water Project or the Central Valley Project, including Settlement and Exchange contracts, refuge contracts, and Friant Division contracts, as compared to the water supply that would be provided in the absence of action under this section, and nothing in this section is intended to modify, amend or affect any of the rights and obligations of the parties to such contracts. 
(2)Action on determinationIf, after exploring all options, the Secretary of the Interior or the Secretary of Commerce makes a final determination that a proposed action under this section cannot be carried out in accordance with paragraph (1), that Secretary— (A)shall document that determination in writing for that action, including a statement of the facts relied on, and an explanation of the basis, for the decision; 
(B)may exercise the Secretary’s existing authority, including authority to undertake the drought-related actions otherwise addressed in this title, or to otherwise comply with other applicable law, including the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and (C)shall comply with subsection (a). 
(d)Allocations for sacramento valley water service contractors 
(1)DefinitionsIn this subsection: (A)Existing central valley project agricultural water service contractor within the sacramento river watershedThe term existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed means any water service contractor within the Shasta, Trinity, or Sacramento River division of the Central Valley Project that has in effect a water service contract on the date of enactment of this section that provides water for irrigation. 
(B)Year termsThe terms Above Normal, Below Normal, Dry, and Wet, with respect to a year, have the meanings given those terms in the Sacramento Valley Water Year Type (40–30–30) Index. (2)Allocations of water (A)AllocationsSubject to subsection (c), the Secretary of the Interior shall make every reasonable effort in the operation of the Central Valley Project to allocate water provided for irrigation purposes to each existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed in accordance with the following: 
(i)Not less than 100 percent of the contract quantity of the existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed in a Wet year. (ii)Not less than 100 percent of the contract quantity of the existing Central Valley Project agricultural water service Contractor within the Sacramento River Watershed in an Above Normal year. 
(iii)Not less than 100 percent of the contract quantity of the existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed in a Below Normal year that is preceded by an Above Normal or Wet year. (iv)Not less than 50 percent of the contract quantity of the existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed in a Dry year that is preceded by a Below Normal, Above Normal, or Wet year. 
(v)Subject to clause (ii), in any other year not identified in any of clauses (i) through (iv), not less than twice the allocation percentage to south-of-Delta Central Valley Project agricultural water service contractors, up to 100 percent. (B)Effect of clauseNothing in clause (A)(v) precludes an allocation to an existing Central Valley Project agricultural water service contractor within the Sacramento River Watershed that is greater than twice the allocation percentage to a south-of-Delta Central Valley Project agricultural water service contractor. 
(3)Protection of environment, municipal and industrial supplies, and other contractors 
(A)EnvironmentNothing in paragraph (2) shall adversely affect— (i)the cold water pool behind Shasta Dam; 
(ii)the obligation of the Secretary of the Interior to make water available to managed wetlands pursuant to section 3406(d) of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4722); or (iii)any obligation— 
(I)of the Secretary of the Interior and the Secretary of Commerce under the smelt biological opinion, the salmonid biological opinion, or any other applicable biological opinion; or (II)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or any other applicable law (including regulations). 
(B)Municipal and industrial suppliesNothing in paragraph (2)— (i)modifies any provision of a water Service contract that addresses municipal or industrial water shortage policies of the Secretary of the Interior and the Secretary of Commerce; 
(ii)affects or limits the authority of the Secretary of the Interior and the Secretary of Commerce to adopt or modify municipal and industrial water shortage policies; (iii)affects or limits the authority of the Secretary of the Interior and the Secretary of Commerce to implement a municipal or industrial water shortage policy; 
(iv)constrains, governs, or affects, directly or indirectly, the operations of the American River division of the Central Valley Project or any deliveries from that division or a unit or facility of that division; or (v)affects any allocation to a Central Valley Project municipal or industrial water service contractor by increasing or decreasing allocations to the contractor, as compared to the allocation the contractor would have received absent paragraph (2). 
(C)Other contractorsNothing in subsection (b)— (i)affects the priority of any individual or entity with Sacramento River water rights, including an individual or entity with a Sacramento River settlement contract, that has priority to the diversion and use of Sacramento River water over water rights held by the United States for operations of the Central Valley Project; 
(ii)affects the obligation of the United States to make a substitute supply of water available to the San Joaquin River exchange contractors; (iii)affects the allocation of water to Friant division contractors of the Central Valley Project; 
(iv)results in the involuntary reduction in contract water allocations to individuals or entities with contracts to receive water from the Friant division; or (v)authorizes any actions inconsistent with State water rights law. 
450.None of the funds in this Act shall be available to implement the Stipulation of Settlement (Natural Resources Defense Council, et al. v. Kirk Rodgers, et al., Eastern District of California, No. Civ. 9 S–88–1658 LKK/GGH) or subtitle A of title X of Public Law 111–11. 451.None of the funds in this Act shall be available for the purchase of water in the State of California to supplement instream flow within a river basin that has suffered a drought within the last 2 years. 
452.The Commissioner of Reclamation is directed to work with local water and irrigation districts in the Stanislaus River Basin to ascertain the water storage made available by the Draft Plan of Operations in New Melones Reservoir (DRPO) for water conservation programs, conjunctive use projects, water transfers, rescheduled project water and other projects to maximize water storage and ensure the beneficial use of the water resources in the Stanislaus River Basin. All such programs and projects shall be implemented according to all applicable laws and regulations. The source of water for any such storage program at New Melones Reservoir shall be made available under a valid water right, consistent with the State water transfer guidelines and any other applicable State water law. The Commissioner shall inform the Congress within 18 months setting forth the amount of storage made available by the DRPO that has been put to use under this program, including proposals received by the Commissioner from interested parties for the purpose of this section. 453.None of the funds made available by this Act may be used to make a Presidential declaration by public proclamation of a national monument under chapter 3203 of title 54, United States Code in the counties of Coconino, Maricopa, Mohave and Yavapai in the State of Arizona, in the counties of Modoc and Siskiyou in the State of California, in the counties of Chaffee, Conejos, Dolores, Moffat, Montezuma, and Park in the State of Colorado, in the counties of Carson City, Churchill, Clark, Douglas, Elko, Eureka, Humboldt, Lander, Lincoln, Lyon, Nye, Pershing, Storey and Washoe in the State of Nevada, in the county of Otero in the State of New Mexico, in the counties of Jackson, Josephine and, Malheur in the State of Oregon, in the counties of Beaver, Carbon, Duchesne, Emery, Garfield, Iron, Juab, Kane, Millard, Piute, San Juan, Sanpete, Sevier, Tooele, Uintah, Washington, and Wayne in the State of Utah, or in the county of Penobscot in the State of Maine. 
454.spending reduction accountThe amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0. 455.None of the funds made available by this Act may be used by the Environmental Protection Agency to finalize, implement, administer, or enforce section 1037.601(a)(1) of title 40, Code of Federal Regulations, as proposed to be revised under the proposed rule entitled Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and Vehicles-Phase 2 published by the Environmental Protection Agency in the Federal Register on July 13, 2015 (80 Fed. Reg. 40138 et seq.), or any rule of the same substance, with respect to glider kits and glider vehicles (as defined in section 1037.801 of title 40, Code of Federal Regulations, as proposed to be revised under such proposed rule). 
456.None of the funds made available by this Act may be used by the Secretary of the Interior to implement, administer, or enforce any rule or guidance of the same substance as the proposed rule regarding Risk Management, Financial Assurance and Loss Prevention for which advanced notice of proposed rulemaking was published by the Bureau of Ocean Energy Management on August 19, 2014 (79 Fed. Reg. 49027) or the National Notice to Lessees and Operators of Federal Oil and Gas and Sulphur Leases, Outer Continental Shelf (OCS) issued by such Bureau (NTL No. 2016–N03). 457.None of the funds made available under this Act may be used to enter into a cooperative agreements with or make any grant or loan to an entity to establish in any of Baca, Bent, Crowley, Huerfano, Kiowa, Las Animas, Otero, Prowers, and Pueblo counties, Colorado, a national heritage area, national heritage corridor, national heritage canal way, national heritage tour route, national historic district, or cultural heritage corridor. 
458.None of the funds made available by this Act may be used by the Administrator of the Environmental Protection Agency to hire or pay the salary of any officer or employee of the Environmental Protection Agency under subsection (f) or (g) of section 207 of the Public Health Service Act (42 U.S.C. 209) who is not already receiving pay under either such subsection on the date of enactment of this Act. 459.None of the funds made available by this Act may be used to propose or develop legislation to redirect funds allocated under section 105(a)(2)(A) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note). 
460.None of the funds made available by this Act may be used to develop, propose, finalize, implement or enforce the rule entitled Management of Non-Federal Oil and Gas Rights and published by the United States Fish and Wildlife Service on December 11, 2015 (80 Fed. Reg. 77200), or any rule of the same substance. 461.None of the funds made available by this Act may be used by the Administrator of the Environmental Protection Agency to enforce the requirements of part 112 of title 40, Code of Federal Regulations, with respect to any farm (as that term is defined in section 112.2 of such title). 
462.None of the funds made available by this Act may be used in contravention of section 1913 of title 18, United States Code.  463. (a)None of the funds made available by this Act under the heading Environmental Programs and Management may be used for the Office of Congressional and Intergovernmental Relations of the Environmental Protection Agency. 
(b)The amount otherwise provided by this Act for Environmental Programs and Management is hereby reduced by $4,235,000. 464. None of the funds made available by this Act may be used to implement, administer, or enforce the draft technical report entitled Protecting Aquatic Life from Effects of Hydrologic Alteration published by the Environmental Protection Agency and the United States Geological Survey on March 1, 2016 (81 Fed. Reg. 10620).  
465.None of the funds made available by this Act may be used by the Environmental Protection Agency to develop, finalize, promulgate, implement, administer, or enforce any rule under section 112 of the Clean Air Act (42 U.S.C. 7412) that applies to glass manufacturers that do not use continuous furnaces.  466.None of the funds made available by this Act may be used to implement, administer, or enforce the final rule entitled Hydraulic Fracturing on Federal and Indian Lands as published in the Federal Register on March 26, 2015 and March 30, 2015 (80 Fed. Reg. 16127 and 16577, respectively).  
467.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed rule entitled Greenhouse Gas Emissions and Fuel Efficiency Standards for Medium- and Heavy-Duty Engines and Vehicles-Phase 2 published by the Environmental Protection Agency in the Federal Register on July 13, 2015 (80 Fed. Reg. 40138 et seq.), with respect to trailers. 468.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed rule entitled Health and Environmental Protection Standards for Uranium and Thorium Mill Tailings published by the Environmental Protection Agency in the Federal Register on January 26, 2015 (80 Fed. Reg. 4156 et seq.), or any rule of the same substance. 
469.None of the funds in this Act may be used to enforce permit requirements pursuant to part 14 of title 50, Code of Federal Regulations, with respect to the export of squid, octopus, and cuttlefish products. 470.None of the funds made available by this Act may be used by the Administrator of the Environmental Protection Agency to issue any regulation under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) that applies to an animal feeding operation, including a concentrated animal feeding operation and a large concentrated animal feeding operation, as such terms are defined in section 122.23 of title 40, Code of Federal Regulations. 
471.For United States Fish and Wildlife Service–Resource Management to reinstate the wolf-livestock loss demonstration program as authorized by Public Law 111–11, there is hereby appropriated, and the amount otherwise provided by this Act for Environmental Protection Agency–Environmental Programs and Management is hereby reduced by, $1,000,000. 472.None of the funds made available by this Act may used by the Secretary of the Interior to implement, administer, or enforce any rule of the same substance as the proposed rule entitled Oil and Gas and Sulphur Operations in the Outer Continental Shelf-Blowout Preventer Systems and Well Control and published April 17, 2015 (80 Fed. Reg. 21504), the final rule issued by the Bureau of Safety and Environmental Enforcement with that title (Docket ID: BSEE–2015–0002; 15XE1700DX EEEE500000 EX1SF0000.DAQ000), or any rule of the same substance as such proposed or final rule. 
473.limitation on use of funds for Executive order relating to stewardship of oceans, coasts, and the Great LakesNone of the funds made available by this Act may be used to implement, administer, or enforce Executive Order No. 13547 (75 Fed. Reg. 43023, relating to the stewardship of oceans, coasts, and the Great Lakes), including the National Ocean Policy developed under such Executive order. 474.None of the funds made available by this Act may be used by the Environmental Protection Agency to take any of the actions described as a backstop in the December 29, 2009, letter from EPA’s Regional Administrator to the States in the Watershed and the District of Columbia in response to the development or implementation of a State’s watershed implementation and referred to in enclosure B of such letter. 
475.None of the funds made available by this Act may be used to implement or enforce the threatened species or endangered species listing of any plant or wildlife that has not undergone a review as required by section 4(c)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)(2) et seq.). 476.None of the funds made available by this Act may be used to implement or enforce the threatened species listing of the Preble’s meadow jumping mouse under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
477.None of the funds made available by this Act may be used by the Secretary of the Interior to treat any gray wolf in any of the 48 contiguous States or the District of Columbia as an endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) after June 13, 2017. 478.None of the funds made available by this Act may be used to treat the New Mexico Meadow Jumping Mouse as an endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 
479.None of the funds made available by this Act shall be used to give formal notification under, or prepare, propose, implement, administer, or enforce any rule or recommendation pursuant to, section 115 of the Clean Air Act (42 U.S.C. 7415). 480.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed rule entitled Accidental Release Prevention Requirements: Risk Management Programs Under the Clean Air Act published by the Environmental Protection Agency in the Federal Register on March 14, 2016 (81 Fed. Reg. 13638 et seq.). 
481.None of the funds made available by this Act may be used to carry out any rule issued after the date of the enactment of this Act that is a major rule described in subparagraph (A) of section 804(2) of title 5, United States Code. 482.None of the funds made available by this Act may be used by the Environmental Protection Agency to make grants pursuant to section 6 of the National Environmental Education Act (20 U.S.C. 5505). 
483.None of the funds made available by this Act may be used to destroy any buildings or structures on Midway Island. 484.None of the funds made available by this Act may be used by the Department of the Interior for the purpose of destroying any records regarding, related to, or generated by the Inorganic Section of the United States Geological Survey Energy Geochemistry Laboratory in Lakewood, Colorado. 
485.None of the funds made available by this Act may be used to consult with the National Science Foundation with respect to section 106 of the National Historic Preservation Act of 1966 or section 7 of the Endangered Species Act of 1973 with respect to any Environmental Impact Statement prepared pursuant to the Notice of Intent to Prepare an Environmental Impact Statement and Initiate Section 106 Consultation for Proposed Changes to Arecibo Observatory Operations, Arecibo, Puerto Rico and Notice of Public Scoping Meetings and Comment Period, published in the Federal Register May 23, 2016. 486.None of the funds made available by this Act may be used enforce the decision in Civil Action No. 14–1807 (JDB), United States District Court for the District of Columbia, issued March 29, 2016. 
487.None of the funds made available by this Act may be used to finalize, implement, or enforce the proposed rule entitled Oil and Gas and Sulphur Operations on the Outer Continental Shelf–Requirements for Exploratory Drilling on the Arctic Outer Continental Shelf as published February 24, 2015 (80 Fed. Reg. 9916). 488.None of the funds made available by this Act may be used by the Director of the United States Fish and Wildlife Service— 
(1)to issue a final rule for the proposed regulations listed under docket number FWS–R7–NWRS–2014–0005; or (2)to implement the final rule entitled Alaska; Hunting and Trapping in National Preserves and dated (80 Fed. Reg. 64325 (October 23, 2015)). 
489.None of the funds made available by this Act may be used by the Department of the Interior to require changes to an existing placer mining plan of operations with regard to reclamation activities, including revegetation, or to modify the bond requirements for the mining operation. 490.None of the funds made available by this Act may be used by the Department of the Interior, the Environmental Protection Agency, or any other Federal agency to lease or purchase new light duty vehicles for any executive fleet, or for an agency's fleet inventory, except in accordance with Presidential Memorandum—Federal Fleet Performance, dated May 24, 2011. 
491.None of the funds made available by this Act for the DEPARTMENT OF INTERIOR—National Park Service—National Recreation and Preservation may be used in contravention of section 320101 of title 54, United States Code. 492.None of the funds made available in this Act may be used may be used to eliminate the Urban Wildlife Refuge Partnership. 
493.Limitation on use of fundsNone of the funds made available in this Act may be used to limit outreach programs administered by the Smithsonian Institution. 494.None of the funds made available by this Act may be used to treat the Mexican wolf (Canis lupus baileyi) as an endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or to implement a recovery plan for such species that applies in any area outside the historic range of such species. 
495.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed rule entitled Clean Energy Incentive Program Design Details published by the Environmental Protection Agency in the Federal Register on June 30, 2016 (81 Fed. Reg. 42939 et seq.), or any rule of the same substance. 496.None of the funds made available by this Act may be used to pay legal fees pursuant to a settlement in any case, in which the Federal Government is a party, that arises under— 
(1)the Clean Air Act (42 U.S.C. 7401 et seq.); (2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or 
(3)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). 497.None of the funds made available by this Act may be used to implement the Final Comprehensive Conservation Plan for the Arctic National Wildlife Refuge, Alaska for which notice of availability was published in the Federal Register on April 13, 2015 (80 Fed. Reg. 19678). 
498.None of the funds made available by this Act may be used to remove Arctic Sales 255, 258, and 262 from the 2017–2022 Outer Continental Shelf Oil and Gas Leasing Proposed Program for which notice of availability was published on March 18, 2016 (81 Fed. Reg. 14881). 499.None of the funds made available by this Act may be used to declare a national monument under section 320301 of title 54, United States Code, in the exclusive economic zone of the United States established by Proclamation Numbered 5030, dated March 10, 1983. 
500.Compliance with Great Lakes CompactNone of the funds made available by this Act may be used by a State in contravention of the interstate compact regarding water resources in the Great Lakes—St. Lawrence River Basin consented to and approved by Congress in Public Law 110–342. 501.None of the funds made available by this Act may be used to finalize, implement, administer, or enforce the proposed rule entitled Special Regulations, Areas of the National Park Service, Golden Gate National Recreation Area, Dog Management published by the National Park Service in the Federal Register on February 24, 2016 (81 Fed. Reg. 9139 et seq.; Regulation Identifier No. 1024–AE16). 
502.None of the funds made available by the Act may be used to implement, administer, or enforce the modification to boating restrictions contained in the news release issued by the United States Fish and Wildlife Service entitled ‘‘Minor Modification to Boating Restrictions at Havasu Wildlife Refuge’’ and dated May 20, 2015. 503.Limitation on use of fundsNone of the funds made available by this Act may be used in contravention of section 321(a) of the Clean Air Act (42 U.S.C. 7621(a)). 
504.None of the funds made available by this Act may be used to enter into a contract with any offeror or any of its principals if the offeror certifies, as required by Federal Acquisition Regulation, that the offeror or any of its principals— (1)within a 3-year period preceding this offer has been convicted of or had a civil judgment rendered against it for: commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a public (Federal, State, or local) contract or subcontract; violation of Federal or State antitrust statutes relating to the submission of offers; or commission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion, violating Federal criminal tax laws, or receiving stolen property; 
(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity with, commission of any of the offenses enumerated above in paragraph (1); or (3)within a 3-year period preceding this offer, has been notified of any delinquent Federal taxes in an amount that exceeds $3,000 for which the liability remains unsatisfied. This Act may be cited as the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2017.    Passed the House of Representatives July 14, 2016.Karen L. Haas,Clerk.  September 6, 2016 Received; read twice and placed on the calendar 